 



Exhibit 10.1
SENIOR SECURED CREDIT AGREEMENT
Dated as of April 9, 2008
among
BORDERS GROUP, INC.
As Borrower
THE GUARANTORS LISTED HEREUNDER
and
THE LENDERS LISTED HEREUNDER
and
PERSHING SQUARE CAPITAL MANAGEMENT, L.P.
As Administrative Agent
and
As Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   DEFINITIONS, RULES OF INTERPRETATION, ETC.     1  
 
  1.1.   Definitions     1  
 
  1.2.   Rules of Interpretation     16  
 
  1.3.   Accounting Principles     17  
 
                2.   THE TERM LOAN FACILITY     18  
 
  2.1.   Loan Commitment     18  
 
      2.1.1.   Term Loan Facility     18  
 
      2.1.2.   Notice of Borrowing     18  
 
      2.1.3.   Deposit of Commitment Amount     18  
 
      2.1.4.   Lending Obligation     18  
 
      2.1.5.   Payment at Maturity     18  
 
  2.2.   Premiums     18  
 
      2.2.1.   Closing Discount     18  
 
      2.2.2.   Repayment Premium     19  
 
  2.3.   Evidence of Loan Obligations     19  
 
      2.3.1.   Notes     19  
 
      2.3.2.   Delivery of Notes     19  
 
  2.4.   Interest on Loans     19  
 
      2.4.1.   Interest on Loans     19  
 
      2.4.2.   Maximum Interest     19  
 
  2.5.   Allocation     20  
 
                3.   REPAYMENT OF THE LOANS     20  
 
  3.1.   Maturity     20  
 
  3.2.   Voluntary Prepayments     21  
 
  3.3.   Mandatory Prepayments     21  
 
  3.4.   Application of Proceeds     21  
 
                4.   CERTAIN GENERAL PROVISIONS     21  
 
  4.1.   Funds for Payments     21  
 
      4.1.1.   Payments to Administrative Agent     21  
 
      4.1.2.   No Offset, etc     21  
 
      4.1.3.   Non-U.S. Lenders     22  
 
  4.2.   Computations     23  
 
  4.3.   Additional Costs, etc     23  
 
  4.4.   Capital Adequacy     24  
 
  4.5.   Certificate     25  
 
  4.6.   Interest After Default     25  
 
      4.6.1.   Overdue Amounts     25  
 
      4.6.2.   Amounts Not Overdue     25  
 
  4.7.   Replacement of Lenders     25  

-i-



--------------------------------------------------------------------------------



 



                  5.   GUARANTY AND COLLATERAL SECURITY     26  
 
  5.1.   Guaranty of Payment and Performance     26  
 
  5.2.   Guaranty Absolute     26  
 
  5.3.   Effectiveness, Enforcement     28  
 
  5.4.   Waiver     28  
 
  5.5.   Subordination; Subrogation     28  
 
  5.6.   Payments     29  
 
  5.7.   Setoff     29  
 
  5.8.   Further Assurances     30  
 
  5.9.   Successors and Assigns     30  
 
  5.10.   Contribution     30  
 
  5.11.   Security of Borrower     30  
 
                6.   REPRESENTATIONS AND WARRANTIES     31  
 
  6.1.   Corporate Authority     31  
 
      6.1.1.   Incorporation; Good Standing     31  
 
      6.1.2.   Authorization     31  
 
      6.1.3.   Enforceability     31  
 
  6.2.   Governmental Approvals     31  
 
  6.3.   Title to Properties; Leases     32  
 
  6.4.   Fiscal Year; Financial Statements and Projections     32  
 
      6.4.1.   Fiscal Year     32  
 
      6.4.2.   Financial Statements     32  
 
      6.4.3.   Projections     32  
 
  6.5.   No Material Adverse Effect, Etc     33  
 
  6.6.   Intellectual Property     33  
 
      6.6.1.   Franchises, Patents, Copyrights, Etc     33  
 
      6.6.2.   Paperchase Companies Intellectual Property     33  
 
  6.7.   Litigation     33  
 
  6.8.   No Materially Adverse Contracts, Etc     33  
 
  6.9.   Compliance With Other Instruments, Laws, etc     34  
 
  6.10.   Tax Status     34  
 
  6.11.   No Event of Default     34  
 
  6.12.   Holding Company and Investment Company Acts     34  
 
  6.13.   Certain Transactions     34  
 
  6.14.   Employee Benefit Plans     34  
 
      6.14.1.   In General     34  
 
      6.14.2.   Terminability of Welfare Plans     35  
 
      6.14.3.   Guaranteed Pension Plans     35  
 
      6.14.4.   Multiemployer Plans     35  
 
  6.15.   Use of Proceeds     36  
 
  6.16.   Environmental Compliance     36  
 
  6.17.   Subsidiaries     37  
 
  6.18.   No Other Guarantors     38  
 
  6.19.   Disclosure     38  
 
  6.20.   Senior Debt Status     38  
 
  6.21.   Solvency     38  

-ii-



--------------------------------------------------------------------------------



 



                 
 
  6.22.   Updates to Schedules     38  
 
  6.23.   Insurance     39  
 
  6.24.   Perfection of Security Interest     39  
 
  6.25.   Foreign Assets Control Regulations, Etc     39  
 
  6.26.   No Additional Issuances     39  
 
  6.27.   No Amendments     39  
 
  6.28.   Existing Indebtedness     40  
 
                7.   AFFIRMATIVE COVENANTS     40  
 
  7.1.   Punctual Payment     40  
 
  7.2.   Maintenance of Office     40  
 
  7.3.   Records and Accounts     40  
 
  7.4.   Financial Statements, Certificates and Information     40  
 
  7.5.   Notices     42  
 
      7.5.1.   Defaults     42  
 
      7.5.2.   Environmental Events     42  
 
      7.5.3.   Notice of Litigation, Judgments and Claims Against Assets     42
 
 
      7.5.4.   Notice Regarding Certain Events     43  
 
      7.5.5.   Notices Regarding Existing Credit Agreement     43  
 
  7.6.   Legal Existence; Maintenance of Properties     43  
 
  7.7.   Taxes     44  
 
  7.8.   Compliance with Laws, Contracts, Licenses, and Permits     44  
 
  7.9.   Employee Benefit Plans     44  
 
  7.10.   Use of Proceeds     45  
 
  7.11.   Subsidiary Guaranties     45  
 
  7.12.   Further Assurances     45  
 
  7.13.   Paperchase Companies as Separate Entities     45  
 
  7.14.   Permitted Restructuring Transactions     45  
 
                8.   CERTAIN NEGATIVE COVENANTS     45  
 
  8.1.   Restrictions on Indebtedness     45  
 
  8.2.   Restrictions on Liens     46  
 
  8.3.   Restrictions on Investments     49  
 
  8.4.   Restricted Payments     51  
 
  8.5.   Merger, Consolidation, Disposition of Assets and Sale Leaseback
Transactions     51  
 
      8.5.1.   Mergers and Consolidations     52  
 
      8.5.2.   Disposition of Assets     52  
 
  8.6.   Acquisitions     54  
 
  8.7.   Compliance with Environmental Laws     55  
 
  8.8.   Employee Benefit Plans     55  
 
  8.9.   Business Activities     56  
 
  8.10.   Fiscal Year     56  
 
  8.11.   Transactions with Affiliates     56  
 
  8.12.   Changes in Governing Documents     57  
 
  8.13.   Inconsistent Agreements     57  
 
  8.14.   Additional Paperchase Companies Covenants     57  

-iii-



--------------------------------------------------------------------------------



 



                 
 
  8.15.   Permitted Restructuring Transactions     58  
 
                9.   CLOSING CONDITIONS.     58  
 
  9.1.   Loan Documents     58  
 
  9.2.   Certified Copies of Governing Documents     58  
 
  9.3.   Corporate or Other Action     58  
 
  9.4.   Incumbency Certificate     59  
 
  9.5.   UCC Search Results     59  
 
  9.6.   Solvency Certificate     59  
 
  9.7.   Opinion of Counsel     59  
 
  9.8.   Payment of Premium and Expenses     59  
 
  9.9.   Disbursement Instructions     59  
 
  9.10.   Validity of Liens     59  
 
  9.11.   Consents and Approvals     60  
 
  9.12.   Other Transactions     60  
 
  9.13.   Representations True; No Event of Default     60  
 
  9.14.   No Legal Impediment     60  
 
  9.15.   Proceedings and Documents     60  
 
                10.   [RESERVED]     61  
 
                11.   EVENTS OF DEFAULT; ACCELERATION; ETC.     61  
 
  11.1.   Events of Default and Acceleration     61  
 
  11.2.   Remedies     64  
 
  11.3.   Distribution of Proceeds     65  
 
                12.   THE AGENTS.     65  
 
  12.1.   Authorization     65  
 
  12.2.   Employees and Agents     66  
 
  12.3.   No Liability     67  
 
  12.4.   No Representations     67  
 
      12.4.1.   General     67  
 
      12.4.2.   Closing Documentation, Etc     68  
 
  12.5.   Payments.     68  
 
      12.5.1.   Payments to Administrative Agent     68  
 
      12.5.2.   Distribution by Administrative Agent     68  
 
      12.5.3.   Delinquent Lenders     69  
 
  12.6.   Holders of Notes     69  
 
  12.7.   Indemnity     69  
 
  12.8.   The Agents as Lenders     70  
 
  12.9.   Resignation     70  
 
  12.10.   Notification of Defaults and Events of Default     70  
 
  12.11.   Administrative Agent May File Proofs of Claim     70  
 
  12.12.   Duties in the Case of Enforcement     71  
 
  12.13.   Release of Collateral and Guarantors     71  
 
  12.14.   Matters Relating to Collateral     72  

-iv-



--------------------------------------------------------------------------------



 



                  13.   SUCCESSORS AND ASSIGNS     72  
 
  13.1.   General Conditions     72  
 
  13.2.   Assignments     72  
 
  13.3.   Register     73  
 
  13.4.   Participations     73  
 
  13.5.   Payments to Participants     74  
 
  13.6.   Miscellaneous Assignment Provisions     74  
 
  13.7.   New Notes     74  
 
                14.   PROVISIONS OF GENERAL APPLICATION     75  
 
  14.1.   Setoff     75  
 
  14.2.   Expenses     76  
 
  14.3.   Indemnification     76  
 
  14.4.   Treatment of Certain Confidential Information     77  
 
      14.4.1.   Confidentiality     77  
 
      14.4.2.   Prior Notification     78  
 
      14.4.3.   Other     78  
 
  14.5.   Survival of Covenants, Etc     78  
 
  14.6.   Notices     78  
 
  14.7.   GOVERNING LAW     80  
 
  14.8.   Headings     80  
 
  14.9.   Counterparts     80  
 
  14.10.   Entire Agreement, Etc     80  
 
  14.11.   WAIVER OF JURY TRIAL     80  
 
  14.12.   Consents, Amendments, Waivers, Etc     81  
 
  14.13.   Severability     82  
 
                15.   USA PATRIOT ACT NOTICE     82  

EXHIBITS

     
Exhibit A
  Form of Pledge Agreement
Exhibit B
  Form of Promissory Note
Exhibit C
  Assignment and Acceptance
Exhibit D
  Form of Joinder Agreement

SCHEDULES

     
Schedule 1
  Lenders and Commitments
Schedule 6.3
  Title to Properties; Leases
Schedule 6.5
  Restricted Payments
Schedule 6.6.2
  Intellectual Property
Schedule 6.7
  Litigation
Schedule 6.13
  Transactions with Affiliates

-v-



--------------------------------------------------------------------------------



 



     
Schedule 6.16
  Environmental Compliance
Schedule 6.17
  Subsidiaries, Etc.
Schedule 6.23
  Insurance
Schedule 8.1
  Existing Indebtedness
Schedule 8.2
  Existing Liens
Schedule 8.3
  Existing Investments

-vi-



--------------------------------------------------------------------------------



 



SENIOR SECURED CREDIT AGREEMENT
          This SENIOR SECURED CREDIT AGREEMENT (this “Credit Agreement”) is made
as of April 9, 2008, by and among (a) BORDERS GROUP, INC. (the “Borrower”), a
Michigan corporation, (b) BORDERS, INC., a Colorado corporation (“Borders”),
WALDEN BOOK COMPANY, INC., a Colorado corporation (“Walden”), BGP (UK) LIMITED,
a company with limited liability organized under the laws of England and Wales
(“BGP (UK)”), BORDERS PROPERTIES, INC., a Delaware corporation (“BPI”), BORDERS
ONLINE, LLC, a Delaware limited liability company (“Online”), BORDERS
FULFILLMENT, INC., a Delaware corporation (“Fulfillment”), BORDERS ONLINE, INC.,
a Colorado corporation (“BOI” and together with Borders, Walden, BGP(UK), BPI,
Online and Fulfillment, the “Guarantors”), (c) Pershing Square Credit Partners
LLC, a Delaware limited liability company (“Pershing Square” or a “Lender) and
PSRH, Inc., a Cayman Islands exempted company (a “Lender”, and collectively with
Pershing Square, the “Lenders”), (d) Pershing Square Capital Management, L.P., a
Delaware limited partnership (“Pershing Square Capital”), as administrative
agent and as collateral agent for itself and the Lenders (in its capacity as
administrative agent, the “Administrative Agent”, and in its capacity as
collateral agent, the “Collateral Agent”).
     WHEREAS, the Borrower has requested that the Lenders make available to it
the Commitments, on the terms and conditions set forth herein, to, among other
things, fund transaction costs, working capital requirements and other general
corporate purposes of the Borrower and its Subsidiaries; and
     WHEREAS, the Lenders are willing to make the Loans to the Borrower upon the
terms and conditions set forth herein;
     NOW THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. DEFINITIONS, RULES OF INTERPRETATION, ETC.
     1.1. Definitions. The following terms shall have the meanings set forth in
this Section 1 or elsewhere in the provisions of this Credit Agreement referred
to below:
     Accounts Receivable. All rights of the Borrower or any of its Subsidiaries
to payment for goods sold, leased or otherwise marketed in the ordinary course
of business and all rights of the Borrower or any of its Subsidiaries to payment
for services rendered in the ordinary course of business and all sums of money
or other proceeds due thereon pursuant to transactions with account debtors,
except for that portion of the sum of money or other proceeds due thereon that
relate to sales, use or property taxes in conjunction with such transactions,
recorded on books of account in accordance with GAAP.

-1-



--------------------------------------------------------------------------------



 



     Acquisition. Any transaction, or any series of related transactions,
entered into or consummated on or after the date of this Credit Agreement, by
which the Borrower or any of its Subsidiaries (a) acquires any ongoing business
or all or substantially all of the assets of any Person or division thereof,
whether through a purchase of assets, merger or otherwise, or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) a majority of the securities of a corporation, which
securities have ordinary voting power for the election of directors (other than
securities having such power only by reason of the happening of a contingency)
or a majority (by percentage and voting power) of the outstanding partnership
interests of a partnership or membership interests of a limited liability
company.
     Administrative Agent. Pershing Square Capital acting as administrative
agent for the Lenders, and each other Person appointed as the successor
Administrative Agent in accordance with Section 12.9.
     Administrative Agent Account. Deposit account as the Administrative Agent
may from time to time specify in writing to the Borrower and the Lenders.
     Administrative Agent’s Office. The Administrative Agent’s office located at
888 Seventh Avenue, 29th Floor, New York, NY 10019 or at such other location as
the Administrative Agent may designate from time to time.
     Administrative Agent’s Special Counsel. Sullivan & Cromwell LLP or such
other counsel as may be approved by the Administrative Agent.
     Affected Lender. See Section 4.7.
     Affiliate. Any Person which, directly or indirectly, controls, is
controlled by or is under common control with any Person. “Control” of a Person
means the power, directly or indirectly, (a) to vote five percent (5%) or more
of the Capital Stock (on a fully diluted basis) of such Person having ordinary
voting power for the election of directors, managing members or general partners
(as applicable); or (b) to direct or cause the direction of the management and
policies of such Person (whether by contract or otherwise). Notwithstanding the
foregoing, the Lenders and Pershing Square Capital shall not be an Affiliate of
the Borrower or any of its Subsidiaries and the Borrower and any of its
Subsidiaries shall not be an Affiliate of the Lenders or Pershing Square Capital
for purposes of this Credit Agreement.
     Agents. Collectively, the Administrative Agent and the Collateral Agent.
     Applicable Pension Legislation. At any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to the Borrower or any of its Subsidiaries.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

-2-



--------------------------------------------------------------------------------



 



     Assignment and Acceptance. An assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
     Authorized Officers. The President, Senior Vice President – Finance and
Chief Financial Officer, Vice President – Financial Planning and Reporting, Vice
President – Finance and Asset Protection, Associate Director, Treasury or
Treasurer of the Borrower and with respect to any Foreign Subsidiary, a director
of such Foreign Subsidiary or, in any case, any Person designated in writing by
any of the foregoing.
     Balance Sheet Date. February 2, 2008.
     BGP (UK). As defined in the preamble hereto.
     BOI. Borders Online, Inc., a Colorado corporation.
     Borders. As defined in the preamble hereto.
     Borders UK. As defined in the preamble hereto.
     Borrower. As defined in the preamble hereto.
     BPI. Borders Properties, Inc., a Delaware corporation.
     Business Day. Any day on which banking institutions in New York, New York
are open for the transaction of banking business.
     Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as Intellectual
Property, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.
     Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower
or any of its Subsidiaries in connection with the purchase or lease by the
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP, provided that Capital Expenditures shall not include any expenditures made
to effect any Acquisition.
     Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are

-3-



--------------------------------------------------------------------------------



 



required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.
     CERCLA. See Section 6.16(a).
     Change of Control. An event or series of events by which (i) any Person or
group of Persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934), excluding the Initial Investor (as defined in the Warrant
and Registration Rights Agreement in effect on the date hereof), shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act), directly or indirectly, of thirty-five percent (35%) or
more of the outstanding shares of common stock of the Borrower, (ii) all or
substantially all of the consolidated assets of the Borrower are sold, leased,
exchanged or transferred to any Person or group of Persons (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934), (iii) the
Borrower is consolidated, merged, amalgamated, reorganized or otherwise enters
into a similar transaction in which it is combined with another Person other
than the Initial Investor (as defined in the Warrant and Registration Rights
Agreement in effect on the date hereof), unless the Persons who beneficially own
the outstanding Voting Securities (as defined in the Warrant and Registration
Rights Agreement in effect on the date hereof) of the Company immediately before
consummation of the transaction beneficially own a majority of the outstanding
Voting Securities (as defined in the Warrant and Registration Rights Agreement
in effect on the date hereof) of the combined or surviving entity immediately
thereafter, (iv) the majority of the seats (other than vacant seats) on
the board of the directors of the Borrower (or similar governing body) ceases to
be occupied by Persons who either (a) were members of the board of directors of
the Borrower on the date hereof or (b) were nominated for election by the board
of directors of the Borrower, a majority of whom were directors on the date
hereof or whose election or nomination for election was previously approved by a
majority of such directors or (v) the approval by the holders of capital stock
of the Borrower of any plan or proposal for the liquidation or dissolution of
the Borrower.
     Closing Date. The Business Day, on or before April 10, 2008, on which the
conditions set forth in Section 9 have been satisfied (or waived in accordance
with terms of this Credit Agreement).
     Closing Discount. See Section 2.2.1.
     Code. The Internal Revenue Code of 1986.
     Collateral. All of the property, rights and interests that are or are
intended to be subject to the Liens created by the Pledge Agreement.
     Collateral Agent. Pershing Square Capital.
     Commitment. With respect to any Lender, the obligation of such Lender to
make a Loan pursuant to the terms and conditions of this Credit Agreement, and
which shall not exceed the principal amount set forth opposite such Lender’s
name on Schedule 1 under the heading “Commitment”, and “Commitments” means the
aggregate principal

-4-



--------------------------------------------------------------------------------



 



amount of the Commitments of all the Lenders (it being understood and agreed
that the maximum aggregate principal amount of the Commitments shall be
$42,500,000).
     Commitment Letter. Commitment letter by Pershing Square Capital and the
Borrower, dated March 19, 2008, containing the summaries and proposed terms and
conditions for the Term Loan Facility, the Purchase Offer and the Warrant and
Registration Rights Agreement, including all exhibits attached thereto.
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.
     Consolidated Net Income (or Deficit). The consolidated net income (or
deficit) of the Borrower and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP.
     Consolidated Tangible Net Worth. The excess of Consolidated Total Assets
over Consolidated Total Liabilities, and less the sum of:
     (a) the total book value of all assets of the Borrower and its Subsidiaries
properly classified as intangible assets under GAAP, including such items as
good will, the purchase price of acquired assets in excess of the fair market
value thereof, Intellectual Property and licenses, and rights with respect to
the foregoing; plus
     (b) all amounts representing any write-up in the book value of any assets
of the Borrower or its Subsidiaries resulting from a revaluation thereof
subsequent to the Balance Sheet Date, excluding adjustments to translate foreign
assets and liabilities for changes in foreign exchange rates made in accordance
with Financial Accounting Standards Board Statement No. 52; plus
     (c) to the extent otherwise includable in the computation of Consolidated
Tangible Net Worth, any subscriptions receivable.
     Consolidated Total Assets. The sum of all assets (“consolidated balance
sheet assets”) of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
     Consolidated Total Liabilities. All liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and
classified as such on the consolidated balance sheet of the Borrower and its
Subsidiaries.
     Contract. See Section 6.8.
     Credit Agreement. This Senior Secured Credit Agreement, including the
Schedules and Exhibits hereto.
     Default. See Section 11.1.

-5-



--------------------------------------------------------------------------------



 



     Delinquent Lender. See Section 12.5.3.
     Disposition. Any transaction, or series of related transactions, pursuant
to which the Borrower or any of its Subsidiaries conveys, sells, leases or
subleases, assigns, transfers or otherwise disposes of any part of its business,
property or assets (whether now owned or hereafter acquired) to any other
Person, in each case whether or not the consideration therefor consists of cash,
securities or other assets, excluding any sales of inventory in the ordinary
course of business.
     Distribution. The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of a Person, other than dividends
payable solely in shares of common stock of such Person; the purchase,
redemption, defeasance, retirement or other acquisition of any shares of any
class of Capital Stock of a Person, directly or indirectly through a Subsidiary
of such Person or otherwise (including the setting apart of assets for a sinking
or other analogous fund to be used for such purpose); the return of capital by a
Person to its shareholders as such; or any other distribution on or in respect
of any shares of any class of Capital Stock of such Person.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. The office of each Lender designated as such in
Schedule 1 hereto.
     Domestic Subsidiary. Any Subsidiary of the Borrower organized under the
laws of the United States of America, any state or territory thereof or the
District of Columbia.
     Eligible Assignee. Any of (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund or (d) any other Person (other than a natural person)
(i) approved by the Administrative Agent, and (ii) unless a Default or an Event
of Default has occurred and is continuing, approved by the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Guaranteed Pension Plan or a Multiemployer Plan.
     Environmental Laws. See Section 6.16(a).
     EPA. See Section 6.16(b).
     ERISA. The Employee Retirement Income Security Act of 1974.
     ERISA Affiliate. Any Person which is treated as a single employer with any
of the Borrower under Section 414 of the Code.

-6-



--------------------------------------------------------------------------------



 



     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder.
     Event of Default. See Section 11.1.
     Exchange Rate. At any date of determination thereof, the Spot Rate of
exchange for the conversion of a currency not denominated in Dollars into
Dollars and with respect to Dollars, at any date of determination thereof, the
Spot Rate of exchange for the conversion of Dollars into the applicable currency
not denominated in Dollars.
     Existing Credit Agreement. Second Amended and Restated Multicurrency
Revolving Credit Agreement dated as of July 31, 2006, as amended from time to
time, by and among the Borrower, the co-borrowers therein, the guarantors
therein, the lenders therein and Bank of America as administrative agent.
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. Section 1843).
     Fiscal Quarter. Subject to Section 6.4.1, for the first three Fiscal
Quarters of each year, the 13 week period commencing on the day after the last
day of the preceding Fiscal Quarter and for the fourth Fiscal Quarter of each
year, the period commencing on the day after the last day of the third Fiscal
Quarter and ending on the Saturday closest to January 31 of each year. As used
herein, “FQ1 2xxx” refers to the first Fiscal Quarter of the 2xxx Fiscal Year,
“FQ2 2xxx” refers to the second Fiscal Quarter of the 2xxx Fiscal Year and so
on.
     Fiscal Year. Subject to Section 6.4.1, the 52/53 week period commencing on
the day after the last day of the preceding Fiscal Year and ending on the
Saturday closest to January 31 of each year. By way of illustration, the
Borrower’s 2007 Fiscal Year ended February 2, 2008.
     Foreign Subsidiary. Any Subsidiary of the Borrower (other than BGP (UK))
organized under the laws of any jurisdiction other than the United States of
America, any state or territory thereof or the District of Columbia.
     Fulfillment. Borders Fulfillment, Inc., a Delaware corporation.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     GAAP or generally accepted accounting principles. In case of a US Person,
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Borrower adopting the same principles. In the case of the Paperchase
Companies, principles that are (i)

-7-



--------------------------------------------------------------------------------



 



consistent with the International Financial Reporting Standards, and
(ii) consistently applied with past financial statements of the Paperchase
Companies adopting the same principles.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation or organization, its by-laws, or, as the case may be,
its certificate of formation, limited partnership certificate, operating
agreement, limited partnership agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator.
     Guaranteed Obligations. See Section 5.1.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of Section 3(2) of ERISA maintained or contributed to by the Borrower or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Guarantors. Borders, Walden, BGP(UK), BPI, Online, Fulfillment, BOI, and
any Subsidiary of the Borrower which executes a Joinder Agreement as a Guarantor
of all of the obligations pursuant to the provisions of this Credit Agreement
after the Closing Date.
     Guaranty. The guarantee made by each Guarantor set forth in Section 5 of
this Credit Agreement.
     Hazardous Substances. See Section 6.16(b).
     Hedging Agreement. (a) Any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     Highest Lawful Rate. See Section 2.4.2.

-8-



--------------------------------------------------------------------------------



 



     Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
     (a) every obligation of such Person for money borrowed,
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
     (e) every obligation of such Person under any Capitalized Lease,
     (f) every obligation of such Person under any Synthetic Lease,
     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,
     (i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest

-9-



--------------------------------------------------------------------------------



 



in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law,
     (k) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the economic effect of guarantying or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its Wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or Interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (y) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and
(z) any guaranty or other contingent liability referred to in clause (k) shall
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty or other contingent obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
     Notwithstanding anything to the contrary in this definition of
Indebtedness, the obligations (whether for cash, common shares of the Borrower
or otherwise) of the Borrower and its Subsidiaries to settle the warrants
pursuant to the Warrant and Registration Rights Agreement, any stock
appreciation rights issued in lieu thereof or any debt or equity instruments
(including interest and fees thereon) issued as a result of or in connection
with the deferral of any payment in respect of the warrants pursuant to the
Warrant and Registration Rights Agreement or any settlement, exercise, purchase,

-10-



--------------------------------------------------------------------------------



 



redemption, defeasance, retirement, payment, acquisition or otherwise thereof
shall not constitute Indebtedness hereunder.
     Insolvency Proceeding. As to any Person, any of the following: (i) any case
or proceeding, whether voluntary or involuntary, with respect to such Person
under the U.S. Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, reorganization or other law affecting creditors’ rights
or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of the obligations and indebtedness of
such Person or (ii) any proceeding seeking the appointment of any trustee,
receiver, liquidator, custodian, administrator or other insolvency official with
similar powers with respect to such Person or any of its assets or (iii) any
proceeding for liquidation, dissolution or other winding up of the business of
such Person or (iv) any assignment for the benefit of creditors or any
marshalling of assets of such Person.
     Intellectual Property. See Section 6.6.2.
     Interest Payment Date. The first Business Day of the calendar month for the
immediately preceding calendar month with respect to interest accrued during
such calendar month. “Interest Payment Date” shall also include (a) with respect
to the amount of the Loan prepaid, the date of such repayment and (b) the
Maturity Date.
     Interest Rate. 9.8% per annum, calculated on a 365/366 day basis.
     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise) by any Person for the acquisition of stock,
membership interests, partnership interests or other equity interests, other
than repurchases or redemptions of stock, membership interests, partnership
interests or other equity interests of such Person, or Indebtedness of, or for
loans, advances, capital contributions or transfers of property to, or in
respect of any guaranties (or other commitments as described under
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be deducted in respect of each such Investment any amount received as a
return of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution); (c) there shall not be
deducted in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise; (d) there shall not be
deducted from the aggregate amount of Investments any decrease in the value
thereof; and (e) the amount of any Investment made by a transfer of property
shall be valued at the fair market value of such transferred property at the
time of such transfer.
     Joinder Agreements. Joinder agreements in substantially the form of
Exhibit D hereto pursuant to which Subsidiaries of the Borrower become parties
to and agree to be bound by the provisions of this Credit Agreement as a
Guarantor.

-11-



--------------------------------------------------------------------------------



 



     Joint Venture. Any corporation, partnership, limited liability company,
joint venture or other entity in which the Borrower and its Subsidiaries own not
more than 50% of the capital stock, partnership interests, membership interests
or other ownership interests and which does not meet the definition of
“Subsidiary” herein.
     Lender Affiliate. With respect to any Lender, (a) an Affiliate of such
Lender or (b) any Approved Fund.
     Lenders. Pershing Square and PSRH, Inc., together with their respective
successors and permitted assigns.
     Lien. Any mortgage, deed of trust, security interest, charge, pledge,
hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
(statutory, judgment or otherwise, but excluding any right of set off arising by
operation of law or pursuant to agreements entered into in the ordinary course
of business), or other security agreement or preferential arrangement of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction).
     Loan Documents or Finance Documents. This Credit Agreement, the Pledge
Agreement, the Joinder Agreements and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith (excluding Hedging Agreements).
     Loans. Loans under the Term Loan Facility.
     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding):
     (a) a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of the
Borrower, individually, or the Borrower and its Subsidiaries, taken as a whole;
     (b) a material adverse effect on the ability of the Borrower or any of the
Guarantors, taken as a whole, to perform any of its Obligations under any of the
Loan Documents to which it is a party;
     (c) a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of the
Paperchase Companies, taken as a whole;
     (d) a material adverse effect on the value of the Pledged Shares as pledged
to the Collateral Agent or the Collateral Agent’s Lien with respect to the
Pledged Shares or the right and remedies of the Collateral Agent and the Lenders
relating thereto;

-12-



--------------------------------------------------------------------------------



 



     or
     (e) any material impairment of the validity, binding effect or
enforceability of this Credit Agreement or any of the other Loan Documents or
any material impairment of the rights, remedies or benefits available to any
Agent or any Lender under any Loan Document.
     Maturity Date. January 15, 2009.
     Multiemployer Plan. Any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate.
     Net Cash Proceeds. Cash or cash equivalents received by the Borrower or any
Subsidiary from time to time in connection with a Disposition (whether as
initial consideration or through the payment of deferred consideration) other
than any Disposition pursuant to Section 8.5.2(a)-(g) inclusive after deducting
therefrom only reasonable fees and expenses related thereto incurred by the
Borrower or such Subsidiary in connection therewith and, in connection with a
Disposition of or by the Paperchase Companies, any Indebtedness of a Paperchase
Company required to be paid in connection therewith.
     Note. See Section 2.3.1.
     Obligations. All of the Borrower’s obligations under this Credit Agreement.
     Online. Borders Online, LLC, a Delaware limited liability company.
     outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.
     Paperchase. Paperchase Products Ltd.
     Paperchase Businesses. Paperchase and its Subsidiaries and Superstores and
its Subsidiaries, together with their respective assets and businesses.
     Paperchase Companies. Paperchase and its Subsidiaries and Superstores and
its Subsidiaries.
     Participant. See Section 13.4.
     PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of
ERISA and any successor entity or entities having similar responsibilities.
     Person. Any individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.

-13-



--------------------------------------------------------------------------------



 



     Permitted Liens. Liens permitted by Section 8.2.
     Permitted Restructuring Transactions. As defined in the Existing Credit
Agreement in effect on the date hereof.
     Pershing Square Capital. As defined in the preamble hereto.
     Pledge Agreement. Deed of Charge over Shares, dated April 9, 2008, by the
Pledgor in favor of the Collateral Agent, in the form of Exhibit A attached
hereto.
     Pledged Shares. See Section 5.11.
     Pledgor. BGP (UK).
     Premiums. Collectively, the Closing Discount and the Repayment Premium.
     Property. Any and all property and assets, whether real, personal,
tangible, intangible or mixed, and owned, licensed and leased (including
pursuant to Capitalized Leases), of any Person.
     Purchase Offer. See Section 6.15.
     RCRA. See Section 6.16(a).
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
     Record. The grid attached to a Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to the Loan referred to in such Note.
     Register. See Section 13.3.
     Related Parties. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
     Replacement Lender. See Section 4.7.
     Restricted Payment. In relation to the Borrower and its Subsidiaries, any
(a) Distribution, (b) payment in cash or other property (other than common
shares or additional warrants or rights to acquire common shares or other equity
securities or stock appreciation rights of the Borrower) arising or resulting
from the settlement, exercise, purchase, redemption, defeasance, retirement,
payment, acquisition or otherwise of the warrants pursuant to the Warrant and
Registration Rights Agreement or any debt or equity instruments (including
interest and fees thereon) issued as a result of or in connection with the
deferral of any payment in respect of the warrants pursuant to the

-14-



--------------------------------------------------------------------------------



 



Warrant and Registration Rights Agreement or any settlement, exercise, purchase,
redemption, defeasance, retirement, payment, acquisition or otherwise thereof or
(c) derivatives or other transactions (other than pursuant to the Transactions
or employee stock options, stock appreciation rights or similar instruments
issued to employees in the ordinary course of business) obligating the Borrower
or any of its Subsidiaries to make payments to any Person as a result of any
change in market value of any Capital Stock of the Borrower or such Subsidiary.
     Required Lenders. Lenders holding more than 50% of the total Commitment of
the aggregate outstanding principal amount of the Loans.
     Same Day Funds. Immediately available funds.
     SARA. See Section 6.16(a).
     Solvent. With respect to any Person on a particular date, that on such date
(a) the fair value of the Property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
     Subsidiary. With respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, directly or indirectly, by the parent or one or more subsidiaries of
the parent.
     Superstores. Borders Superstores (UK) Limited.

-15-



--------------------------------------------------------------------------------



 



     Synthetic Lease. Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
     Term Loan Facility. See Section 2.1.1.
     Transactions. Transactions contemplated by this Credit Agreement and the
other Loan Documents, the Purchase Offer and the Warrant and Registration Rights
Agreement, including without limitation the performance by the Borrower and its
Subsidiaries of their respective obligations thereunder.
     Total Commitment. See Section 2.1.1.
     Total Facility Usage Ratio. As defined in the Existing Credit Agreement in
effect on the date hereof.
     Walden. As defined in the preamble hereto.
     Warrant and Registration Rights Agreement. See Section 6.15.
     Wholly-owned Subsidiary. Any Subsidiary of the Borrower of which all of the
outstanding shares of capital stock or other equity interests are owned by the
Borrower (whether directly or through one or more Wholly-owned Subsidiaries of
the Borrower) except for directors’ qualifying shares in jurisdictions where
such qualifying shares are required.
     1.2. Rules of Interpretation.
     (a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.
     (b) The singular includes the plural and the plural includes the singular.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) A reference to any Person includes its permitted successors and
permitted assigns.
     (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the

-16-



--------------------------------------------------------------------------------



 



meanings assigned to them therein, with the term “instrument” being that defined
under Article 9 of the Uniform Commercial Code.
     (h) Reference to a particular “Section “ refers to that section of this
Credit Agreement unless otherwise indicated.
     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
     (j) Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”
     (k) This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
     (l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against any Agent or any of the
Lenders merely on account of any Agent’s or any Lender’s involvement in the
preparation of such documents.
     1.3. Accounting Principles. Except as otherwise provided in this Credit
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Credit
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate); provided, however, that if any
change in GAAP or the application thereof occurs hereafter, or if the Borrower
adopts a change to its accounting principles or methods with the agreement of
its independent certified public accountants, and such change results in a
change in the calculation of any financial covenant or restriction set forth
herein, then the parties hereto agree to enter into and diligently pursue
negotiations in order to amend such financial covenant or restriction so as to
equitably reflect such change, with the desired result that the criteria for
evaluating the financial condition and results of operations of the Borrower and
its Subsidiaries shall be the same after such change as if such change had not
been made. Pending the resolution of any such negotiations, the Borrower agree
to provide to each of the Lenders such unaudited financial information and pro
forma statements using the accounting methods and principles used in the
preparation of the audited financial statements for the fiscal year ended as of
the Balance Sheet Date, as are necessary to enable the Lenders to test the
financial covenants contained herein.

-17-



--------------------------------------------------------------------------------



 



2. THE TERM LOAN FACILITY.
     2.1. Loan Commitment.
     2.1.1. Term Loan Facility. Subject to the terms and conditions set forth
herein, each Lender hereby severally agrees to make a term loan (each, a “Loan”)
in the principal amount set forth opposite each such Lender’s name on Schedule 1
hereto to the Borrower on the Closing Date, in accordance with this Section 2.1.
The aggregate principal amount under this senior secured term loan facility (the
“Term Loan Facility”) of the Loans to be advanced will be $42,500,000 (the
“Total Commitment”). An increase in the Total Commitment requires consent of the
Required Lenders (as defined in the Existing Credit Agreement in effect on the
date hereof). Amounts repaid or prepaid may not be reborrowed.
     2.1.2. Notice of Borrowing. If the Borrower desires to borrow under
Section 2.1.1 the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing not later than 9:00 a.m. on the Closing Date. Such Notice of Borrowing
shall specify the proposed Closing Date, which must be a Business Day. The
Notice of Borrowing given pursuant to this Section 2.1.2 shall be irrevocable
and binding on the Borrower.
     2.1.3. Deposit of Commitment Amount. The Administrative Agent shall
promptly notify each Lender of the Loans requested by the Borrower. Each Lender
shall deposit in the Administrative Agent Account an amount equal to its
Commitment, in immediately available funds, not later than 12:00 p.m. on the
Closing Date. Subject to the satisfaction of the conditions precedent set forth
in Section 9, the Administrative Agent shall make the proceeds of the Loans
received by it available to the Borrower on the Closing Date.
     2.1.4. Lending Obligation. Except as otherwise provided in this
Section 2.1.4, the Loans under this Credit Agreement shall be made by the
Lenders simultaneously and proportionately. The failure of any Lender to deposit
the amount described in 2.1.1 above with the Administrative Agent on the Closing
Date shall not relieve any other Lender of its obligations hereunder to make its
Loan on the Closing Date. In the event of any failure by any other Lender to
perform its obligation to make a Loan hereunder, Pershing Square Capital shall
make such Loan to the Borrower.
     2.1.5. Payment at Maturity. The aggregate principal amount of the Loans
shall be payable in Dollars on the Maturity Date.
     2.2. Premiums.
     2.2.1. Closing Discount. The Borrower agrees to pay to Pershing Square
Capital for the account of the Lenders on the Closing Date an amount (the
“Closing Discount”) in Dollars equal to 2.25% of the Total Commitment. The
payment of the Closing Discount shall be deducted from the principal amount of

-18-



--------------------------------------------------------------------------------



 



the Loans such that, for the avoidance of doubt, the net amount advanced to the
Borrower under the Term Loan Facility is $41,543,750.
     2.2.2. Repayment Premium. The Borrower agrees to pay to Pershing Square
Capital for the account of the Lenders on the date of the repayment of the Loans
an amount (the “Repayment Premium”) in Dollars equal to 2.25% of the principal
amount of the Loans then repaid. Payment of the Repayment Premium shall be a
condition to the effectiveness of the repayment of the principal amount of the
Loans.
     2.3. Evidence of Loan Obligations.
     2.3.1. Notes. The Borrower’s obligation to pay the principal of, and
interest on, the Loans made to the Borrower by each Lender shall be set forth on
the Register maintained by the Administrative Agent pursuant to Section 13.3
and, subject to the provisions of Section 2.3.2, shall be evidenced by a
promissory note substantially in the form of Exhibit B with blanks appropriately
completed in conformity herewith (each, as the same may be amended, supplemented
or otherwise modified from time to time, a “Note”).
     2.3.2. Delivery of Notes. Notwithstanding anything to the contrary
contained above or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) which would otherwise be evidenced
thereby in accordance with the requirements of this Agreement, and shall not in
any way affect the security or Guaranties therefor provided pursuant to the Loan
Documents. At any time when any Lender requests the delivery of a Note to
evidence any of its Loans, the Borrower shall promptly execute and deliver to
that Lender the requested Note in the appropriate amount or amounts to evidence
such Loans.
     2.4. Interest on Loans. Except as otherwise provided in Section 4.6,
     2.4.1. Interest on Loans. The Borrower agrees to pay interest on the unpaid
principal amount of each Loan on each Interest Payment Date from the date of
such Loan until such Loan is repaid in full at a rate equal to the Interest Rate
for such Loan. The Borrower shall pay accrued and unpaid interest on the Loans
in cash on each Interest Payment Date. All computations of interest hereunder
shall be made on the actual number of days elapsed over a year of 365/366 days.
     2.4.2. Maximum Interest. Notwithstanding anything to the contrary set forth
in this Section 2.4.2, if at any time until payment in full of the Loans, the
interest rate payable on any Loan exceeds the highest rate of interest
permissible under any law which a court of competent jurisdiction shall deem
applicable

-19-



--------------------------------------------------------------------------------



 



hereto (the “Highest Lawful Rate”), then in such event and so long as the
Highest Lawful Rate would be so exceeded, the rate of interest payable on such
Loans shall be equal to the Highest Lawful Rate. Thereafter, the interest rate
payable on such Loans shall be the applicable interest rate pursuant to
Section 2.4.1 above unless and until such rate again exceeds the Highest Lawful
Rate, in which event this paragraph shall again apply. In no event shall the
total interest received by any Lender for any Loans pursuant to the terms hereof
exceed the amount which it could lawfully have received for such Loans had the
interest due hereunder for such Loans been calculated for the full term thereof
at the Highest Lawful Rate. Interest on the Highest Lawful Rate shall be
calculated at a daily rate equal to the Highest Lawful Rate divided by the
number of days in the year in which such calculation is made. In the event that
a court of competent jurisdiction, notwithstanding the provisions of this
Section 2.4.2, shall make a determination that a Lender has received interest
hereunder or under any of the Loan Documents in excess of the Highest Lawful
Rate, such Lender shall, to the extent permitted by Applicable Law, promptly
apply such excess first to any interest due or accrued and not yet paid under
the Loans, then to the outstanding principal of the Loans, then to other unpaid
Obligations and thereafter shall refund any excess to the Borrower or as a court
of competent jurisdiction may otherwise order.
     2.5. Allocation. The Borrower, on the one hand, and Pershing Square Capital
and its managed funds and affiliates, on the other hand, as parties to this
Credit Agreement, the Purchase Offer and the Warrant and Registration Rights
Agreement, agree to work together in good faith to agree on amounts to be
allocated for U.S. federal tax purposes to the Term Loan Facility and to the
warrants to be issued as of the date hereof pursuant to the Warrant and
Registration Rights Agreement (such allocations, the “Tax Allocations”), and
further agree that if they do not agree on Tax Allocations initially, they will
appoint a mutually satisfactory valuation expert (such as an accounting firm of
national standing) to determine the Tax Allocations (the fees, costs and
expenses of such expert to be shared equally between the Borrower, on the one
hand, and Pershing Square Capital and its managed funds and affiliates, on the
other hand). The Borrower and the Lenders agree that they will each calculate
the original issue discount arising from the amount advanced pursuant to this
Credit Agreement based on such Tax Allocations and make their respective tax
determinations and filings consistent therewith, unless otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code.
Notwithstanding anything to the contrary in this Credit Agreement, this
provision shall survive until 90 days after the expiration of the relevant
statute of limitations.
3. REPAYMENT OF THE LOANS.
     3.1. Maturity. The Borrower promises to pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all of the Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon and, as a condition to the effectiveness of such payment, the Repayment
Premium.

-20-



--------------------------------------------------------------------------------



 



     3.2. Voluntary Prepayments. The Borrower shall have the right, upon at
least three (3) Business Days’ prior written notice to the Administrative Agent,
to voluntarily prepay all or any portion (in multiples of not less than
$1,000,000 or such lesser amount as may then be outstanding) of the Loans on any
Business Day. Any prepayment of any Loan shall be accompanied by the payment of
all accrued and unpaid interest with respect to the principal being prepaid
through the date of prepayment and, as a condition to the effectiveness of such
prepayment, the Repayment Premium.
     3.3. Mandatory Prepayments. On the date of receipt by the Borrower or any
Subsidiary of the Borrower of any Net Cash Proceeds of any Disposition of any
direct or indirect interest in the Paperchase Businesses, the Borrower shall
cause 100% of such Net Cash Proceeds to be applied to prepay the Loans. All
prepayments under this Section 3.3 shall be accompanied by all accrued and
unpaid interest on the Loans being prepaid and, as a condition to the
effectiveness of such prepayment, the Repayment Premium.
     3.4. Application of Proceeds. All prepayments under this Section 3.4 with
respect to a particular Loan shall be applied to: first, to reimburse the Agents
and Lenders for any amounts due to them under this Credit Agreement; second, to
pay interest accrued and unpaid; third, to pay the Repayment Premium; and
fourth, to pay outstanding principal amount of such Loan until all of such Loan
is repaid in full.
4. CERTAIN GENERAL PROVISIONS.
     4.1. Funds for Payments.
     4.1.1. Payments to Administrative Agent. Unless provided otherwise in this
Credit Agreement, all payments of principal and interest on Loans and any other
amounts due hereunder or under any of the other Loan Documents shall be made on
the due date thereof to the Administrative Agent, for the respective accounts of
the applicable Lenders or any Agent, as the case may be, at the Administrative
Agent’s Office or at such other place that the Administrative Agent may from
time to time designate, in each case at or about 11:00 a.m. (Eastern time or
other local time at the place of payment) and in Same Day Funds.
     4.1.2. No Offset, etc. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by them hereunder or under any of the other Loan
Documents, the Borrower will pay to the Administrative Agent, for the account of
the applicable Lender or the applicable Agent, as the case may be, on the date
on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable such
Lender or such

-21-



--------------------------------------------------------------------------------



 



Agent to receive the same net amount which such Lender or such Agent would have
received on such due date had no such obligation been imposed upon the Borrower.
The Borrower will deliver promptly to the Administrative Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by the Borrower hereunder or under such other Loan
Document.
     4.1.3. Non-U.S. Lenders. Each Lender and Agent that is not a U.S. Person as
defined in Section 7701(a)(30) of the Code for federal income tax purposes (a
“Non-U.S. Lender”) hereby agrees that, if and to the extent it is legally able
to do so, it shall, prior to the date of the first payment by the Borrower
hereunder to be made to such Lender or Agent or for such Lender’s or Agent’s
account, deliver to the Borrower and the Administrative Agent, as applicable,
such certificates, documents or other evidence, as and when required by the Code
or Treasury Regulations issued pursuant thereto, including (a) in the case of a
Non-U.S. Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the
Code, two (2) duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulations, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Lender or Agent establishing that
with respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender or Agent of a
trade or business in the United States or (ii) totally exempt or partially
exempt from United States federal withholding tax under a provision of an
applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not a
“bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower and to the effect that such Non-U.S. Lender (i) is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, is not subject to regulatory or
other legal requirements as a bank in any jurisdiction, and has not been treated
as a bank for purposes of any tax, securities law or other filing or submission
made to any governmental authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (ii) is not a ten (10) percent shareholder for purposes of
Section 881(c)(3)(B) of the Code and (iii) is not a controlled foreign
corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms). Each Lender
and Agent agrees that it shall, promptly upon a change of its lending office or
the selection of any additional lending office, to the extent the forms
previously delivered by it pursuant to this section are no longer effective, and
promptly upon the Borrower’s or the Administrative Agent’s reasonable written
request after the occurrence of any other event (including the passage of time)
requiring the delivery of a Form W-8BEN, Form W-8ECI, Form W-8 or W-9 in
addition to or in replacement of the forms previously delivered, deliver to the
Borrower and the Administrative Agent, as applicable, if and to the extent it is
properly entitled to do so, a properly completed and executed Form W-8BEN,

-22-



--------------------------------------------------------------------------------



 



Form W-8ECI, Form W-8 or W-9, as applicable (or any successor forms thereto).
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent, as the Administrative Agent shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authorities under the laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Credit Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in such other jurisdiction. Each Lender shall promptly
(A) notify the Administrative Agent of any change in circumstances which would
modify or render invalid any such claimed exemption or reduction, and (B) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender.
Additionally, the Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
laws in connection with any payment by the Administrative Agent or any Lender of
taxes or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     4.2. Computations. All computations of interest on the Loans shall be based
on a 365/366-day year and paid for the actual number of days elapsed. Whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.
     4.3. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:
     (a) subject any Lender or Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Credit
Agreement, the other Loan Documents, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or Agent), or

-23-



--------------------------------------------------------------------------------



 



     (b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or Agent under this
Credit Agreement or any of the other Loan Documents, or
     (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
     (d) impose on any Lender or Agent any other conditions or requirements with
respect to this Credit Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, or any class of loans, letters of credit or commitments of
which any of the Loans or such Lender’s Commitment forms a part,
and the result of any of the foregoing (a) to (d) is:
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans, or
     (ii) to reduce the amount of principal, interest or other amount payable to
such Lender or Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or
     (iii) to require such Lender or Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, upon demand made by such Lender
or any Agent (as the case may be) at any time and from time to time and as often
as the occasion therefor may arise, pay to such Lender or Agent such additional
amounts as will be sufficient to compensate such Lender or Agent for such
additional cost, reduction, payment or foregone interest or other sum.
     4.4. Capital Adequacy. If after the date hereof any Lender or Agent
determines that (a) the adoption of or change in any law, governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) regarding capital requirements for banks or bank holding companies or any
change in the interpretation or application thereof by a Governmental Authority
with appropriate jurisdiction, or (b) compliance by such Lender or Agent or any
corporation controlling such Lender or Agent with any law, governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) of any such entity regarding capital adequacy, has the effect of reducing
the return on such Lender’s or Agent’s commitment with respect to any Loans to a
level below that which such Lender or Agent could have achieved but for such
adoption, change or compliance (taking into consideration such

-24-



--------------------------------------------------------------------------------



 



Lender’s or Agent’s then existing policies with respect to capital adequacy and
assuming full utilization of such entity’s capital) by any amount deemed by such
Lender or Agent (as the case may be) to be material, then such Lender or Agent
may notify the Borrower of such fact. To the extent that the amount of such
reduction in the return on capital is not reflected in the Interest Rate, the
Borrower agrees to pay such Lender or Agent (as the case may be) for the amount
of such reduction in the return on capital as and when such reduction is
determined upon presentation by such Lender or Agent (as the case may be) of a
certificate in accordance with Section 4.5 hereof. Each Lender shall allocate
such cost increases among its customers in good faith and on an equitable basis.
     4.5. Certificate. A certificate setting forth any additional amounts
payable pursuant to Sections 4.3 or 4.4 and a brief explanation of such amounts
which are due, submitted by any Lender or Agent to the Borrower, shall be
conclusive, absent manifest error, that such amounts are due and owing.
     4.6. Interest After Default.
     4.6.1. Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law) interest on the Loans and all other overdue amounts payable
hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to two
percent (2%) above the Interest Rate until such amount shall be paid in full
(after as well as before judgment).
     4.6.2. Amounts Not Overdue. During the continuance of a Default or an Event
of Default the principal of the Loans not overdue shall, until such Default or
Event of Default has been cured or remedied or such Default or Event of Default
has been waived by the Required Lenders pursuant to Section 14.12, bear interest
at a rate per annum equal to the rate of interest applicable to overdue
principal pursuant to Section 4.6.1.
     4.7. Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon the Borrower for (or if the Borrower is otherwise required to pay)
amounts pursuant to Sections 4.3 or 4.4 or (b) defaults in its obligation to
make Loans in accordance with the terms of this Credit Agreement, the Borrower
may, so long as no Default or Event of Default has occurred and is then
continuing, within ninety (90) days of receipt of such demand or default
referred to in clauses (a) or (b), as the case may be, by notice (a “Replacement
Notice”) in writing to the Administrative Agent and such Affected Lender
(i) request the Affected Lender to cooperate with the Borrower in obtaining a
replacement Lender satisfactory to the Administrative Agent and the Borrower
(the “Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Loans, but none of such Lenders shall be
under an obligation to do so; or (iii) designate a Replacement Lender approved
by the Administrative Agent, such approval not to be unreasonably withheld or
delayed. If any satisfactory Replacement Lender shall be obtained, and/or if any
one or more of the non-Affected Lenders shall agree to acquire and assume all of
the Affected Lender’s Loans and Commitment, then such Affected Lender shall
assign, in accordance with Section 13,

-25-



--------------------------------------------------------------------------------



 



all of its Commitment, Loans, Notes and other rights and obligations under this
Credit Agreement and all other Loan Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (A) such assignment shall be without recourse,
representation or warranty and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender and/or
non-Affected Lenders, as the case may be, and (B) prior to any such assignment,
the Borrower shall have paid to such Affected Lender all amounts properly
demanded and unreimbursed under Sections 4.3 and 4.4. Upon the effective date of
such assignment, the Borrower shall issue replacement Notes to such Replacement
Lender and/or non-Affected Lenders, as the case may be, and such institution
shall become a “Lender” for all purposes under this Credit Agreement and the
other Loan Documents.
5. GUARANTY AND COLLATERAL SECURITY.
     5.1. Guaranty of Payment and Performance. For value received and hereby
acknowledged and as an inducement to the Lenders to make Loans to the Borrower,
(a) each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
to the Agents and the Lenders, the full and punctual payment when due (whether
at stated maturity, by required pre-payment, by acceleration or otherwise), as
well as the performance, of all of the Obligations including all such which
would become due but for the operation of the automatic stay pursuant to Section
362(a) of the Federal Bankruptcy Code and the operation of Sections 502(b) and
506(b) of the Federal Bankruptcy Code (such obligations collectively being the
“Guaranteed Obligations”). This Section 5 is in no way conditioned upon any
requirement that any Agent or Lender first attempt to collect any of the
Obligations from the Borrower or resort to any collateral security or other
means of obtaining payment. Should the Borrower default in the payment or
performance of any of its Obligations, the obligations of each Guarantor
hereunder to the Guaranteed Obligations shall become immediately due and payable
to the Administrative Agent, for the benefit of the Lenders or the Agents,
without demand or notice of any nature, all of which are expressly waived by
each Guarantor.
     5.2. Guaranty Absolute. Each of the Guarantors guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms
hereof, regardless of any law, regulation, order, decree or directive (whether
or not having the force of law) or any interpretation thereof, now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of any
Agent or Lender with respect thereto, including, without limitation, any law,
regulation, order, decree or directive or interpretation thereof that purports
to require or permit the satisfaction of any Guaranteed Obligation, other than
strictly in accordance with the terms of this Credit Agreement, or (b) any
agreement, whether or not signed by or on behalf of any Agent or the Lenders, in
connection with the restructuring or rescheduling of public or private
obligations in the Borrower’s country, whether or not such agreement is stated
to cause or permit the discharge of the Obligations prior to the final payment
in full of the Obligations. The

-26-



--------------------------------------------------------------------------------



 



liability of each Guarantor under this Guaranty with regard to the Guaranteed
Obligations of the Borrower shall be absolute and unconditional irrespective of:
     (a) any lack of authorization, execution, validity or enforceability or any
illegality of the Borrower to become a Borrower hereunder, this Credit Agreement
and any amendment hereof (with regard to such Guaranteed Obligations), or any
other obligation, agreement or instrument relating thereto (it being agreed by
each Guarantor that the Guaranteed Obligations shall not be discharged prior to
the final and complete satisfaction of all of the Obligations of the Borrower)
or any failure to obtain any necessary governmental consent or approvals or
necessary third party consents or approvals;
     (b) any Agent’s or any Lender’s exercise or enforcement of, or failure or
delay in exercising or enforcing, legal proceedings to collect the Obligations
or the Guaranteed Obligations, as the case may be, or any power, right or remedy
with respect to any of the Obligations or the Guaranteed Obligations, as the
case may be, including any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations of the Borrower
or any other amendment or waiver of or any consent to departure from this Credit
Agreement or the other Loan Documents (with regard to such Guaranteed
Obligations) or any other agreement or instrument governing or evidencing any of
the Guaranteed Obligations;
     (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations of the Borrower;
     (d) any change in ownership of the Borrower;
     (e) any acceptance of any partial payment(s) from the Borrower;
     (f) any insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, appointment of a receiver,
examiner or trustee for all or any part of the Borrower’s assets;
     (g) any assignment, participation or other transfer, in whole or in part,
of any Agent’s or any Lender’s interest in and rights under this Credit
Agreement or any other Loan Document, or of any Agent’s or any Lender’s interest
in the Obligations or the Guaranteed Obligations;
     (h) any cancellation, renunciation or surrender of any pledge, guaranty or
any debt instrument evidencing the Obligations or the Guaranteed Obligations;
     (i) any Agent’s or any Lender’s vote, claim, distribution, election,
acceptance, action or inaction in any bankruptcy or reorganization case related
to the Obligations or the Guaranteed Obligations; or

-27-



--------------------------------------------------------------------------------



 



     (j) any other action or circumstance, other than payment, which might
otherwise constitute a defense available to, or a discharge of, the Borrower in
respect of its or the Guaranteed Obligations.
     This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Agent or any Lender upon the
insolvency, bankruptcy or reorganization, examination of the Borrower or
otherwise, all as though such payment had not been made.
     5.3. Effectiveness, Enforcement. The Guaranty herein of each Guarantor
shall be effective and shall be deemed to be made with respect to each Loan made
as of the time it is made. No invalidity, irregularity or unenforceability by
reason of any bankruptcy or similar law, or any law or order of any government
or agency thereof purporting to reduce, amend or otherwise affect any liability
of the Borrower, and no defect in or insufficiency or want of powers of the
Borrower or irregular or improperly recorded exercise thereof, shall impair,
affect, be a defense to or claim against such Guaranty. This Guaranty is a
continuing guaranty and shall (a) survive any termination of this Credit
Agreement and (b) remain in full force and effect until payment in full in cash
and performance of all Guaranteed Obligations and all other amounts payable
under this Guaranty. This Guaranty is made for the benefit of each Agent and
each of the Lenders and their respective successors and assigns, and may be
enforced from time to time as often as occasion therefor may arise and without
requirement on the part of any Agent or any Lender first to exercise any rights
against the Borrower or to exhaust any remedies available to it against the
Borrower or to resort to any other source or means of obtaining payment of any
of the Guaranteed Obligations or to elect any other remedy. In the event that
acceleration of the time for payment (or the giving of notice of such
acceleration) of the Guaranteed Obligations of the Borrower is stayed upon the
insolvency, bankruptcy, examination or reorganization, of the Borrower or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of this Credit Agreement shall be immediately due and payable by each
Guarantor under the Guaranty herein provided.
     5.4. Waiver. Each of the Guarantors hereby waives promptness, diligence,
protest, notice of protest, all suretyship defenses, notice of acceptance and
any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that any Agent or any Lender secure, perfect or
protect any security interest or lien or any property subject thereto or exhaust
any right or take any action against the Borrower or any other Person or any
collateral. Each of the Guarantors also irrevocably waives, to the fullest
extent permitted by law, all defenses which at any time may be available to it
in respect of the Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.
     5.5. Subordination; Subrogation. Until the termination of the Commitments
and final payment and performance in full in cash of all of the Obligations,
none of the Guarantors shall exercise and hereby waives any rights against the
Borrower as a result of

-28-



--------------------------------------------------------------------------------



 



payment by any Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and any Guarantor will not prove any
claim in competition with any Agent or any Lender in respect of any payment
hereunder in bankruptcy, insolvency or reorganization proceedings of any nature;
any Guarantor will not claim any set-off, recoupment or counterclaim against the
Borrower in respect of any liability of such Guarantor; and each Guarantor
waives any benefit of and any right to participate in any collateral which may
be held by any Agent or any Lender. The payment of any amounts due with respect
to any Indebtedness of the Borrower now or hereafter held by any Guarantor is
hereby subordinated to the prior payment in full of the Guaranteed Obligations.
Each Guarantor agrees that after the occurrence of any default in the payment or
performance of the Guaranteed Obligations such Guarantor will not demand, sue
for, or otherwise attempt to collect any such Indebtedness of the Borrower to
such Guarantor until the Guaranteed Obligations then due shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Guarantor shall
collect or receive any amounts in respect of such indebtedness, such amounts
shall be collected and received by such Guarantor as trustee for the Agents and
the Lenders and be paid over to the Administrative Agent for the respective
accounts of the Agents and the Lenders on account of the Guaranteed Obligations
without affecting in any manner the liability of any Guarantor under the other
provisions of this Section 5. The provisions of this Section 5 shall survive the
expiration or termination of the Credit Agreement and the other Loan Documents
and the provisions of this Section 5 shall be supplemental to and not in
derogation of any rights and remedies of any Agent or any Lender under any
separate subordination agreement which any Agent or any Lender may at any time
and from time to time entered into with any Guarantor for the benefit of any
Agent or any Lender.
     5.6. Payments. Payments by each Guarantor hereunder may be required by the
Administrative Agent on any number of occasions. All payments made by each
Guarantor under this Section 5 shall be made to the Administrative Agent, in the
manner and at the place of payment specified therefor in Section 4.1.1 hereof,
for the account of the Lenders and the Agents and in the same currency in which
such Obligation was made, unless otherwise agreed to in writing by the Agents or
the Lenders.
     5.7. Setoff. Each Guarantor grants to the Agents and the Lenders, as
security for the full and punctual payment and performance of all of such
Guarantor’s obligations under this Section 5, a continuing lien on, security
interest and right of setoff in all securities or other property belonging to
such Guarantor, as the case may be, now or hereafter held by any Agent or such
Lender and in all deposits (general or special, time or demand, provisional or
final) and other sums credited by or due from any Agent or such Lender to such
Guarantor or subject to withdrawal by such Guarantor. Regardless of the adequacy
of any collateral security or other means of obtaining payment of any of the
Guaranteed Obligations, each of the Agents and the Lenders is hereby authorized
at any time and from time to time during the continuance of any Event of
Default, without notice to any Guarantor (any such notice being expressly waived
by the Guarantors) and to the fullest extent permitted by law, to set off and
apply such deposits and other sums against the obligations of such Guarantor
under this Section 5, whether or not such Agent or such Lender shall have made
any demand under this Section 5 and although such obligations may be contingent
or unmatured.

-29-



--------------------------------------------------------------------------------



 



     5.8. Further Assurances. Each Guarantor agrees that it will from time to
time, at the request of the Administrative Agent, do all such things and execute
all such documents as the Administrative Agent may reasonably consider necessary
or desirable to give full effect to this Section 5 and to perfect and preserve
the rights and powers of the Lenders and the Agents hereunder. Each Guarantor
acknowledges and confirms that it has established its own adequate means of
obtaining from the Borrower on a continuing basis all information desired by it
concerning the financial condition of the Borrower and that it will look to the
Borrower and not to any Agent or any Lender in order for it to keep adequately
informed of changes of the financial condition of the Borrower.
     5.9. Successors and Assigns. This Section 5 shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of the
Agents and the Lenders and their respective successors, and permitted
transferees and assigns. Without limiting the generality of the foregoing
sentence, each Lender may, in accordance with the provisions of Section 13 and
subject to the limitations set forth therein, assign or otherwise transfer this
Credit Agreement, the other Loan Documents or any other agreement or note held
by it evidencing, securing or otherwise executed in connection with the
Obligations, or sell participations in any interest therein, to another Person,
and such other Person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to such Lender herein. None of the
Guarantors may assign any of its obligations hereunder. The Borrower may cause
additional Subsidiaries of the Borrower to become Guarantors hereunder by
causing such Subsidiary or Subsidiaries to agree to be bound by the provisions
of this Section 5, to execute and deliver a Joinder Agreement to the
Administrative Agent and to deliver such legal opinions and other documents and
instruments as the Administrative Agent may request.
     5.10. Contribution. To the extent any of the Guarantors makes a payment
hereunder in excess of the aggregate amount of the benefit received by such
Person in respect of the extensions of credit under the Credit Agreement (the
“Benefit Amount”), then such Person, after the payment in full in cash of all of
the Guaranteed Obligations shall be entitled to recover from each such Person
such excess payment, pro rata in accordance with the ratio of the Benefit Amount
received by such other Person to the total Benefit Amounts received by each of
the Guarantors, and the right to such recovery shall be deemed to be in asset
and property of such Person so funding; provided that all such rights to
recovery shall be subordinate and junior in right of payment to the final and
indefeasible repayment in full in cash of all of the Obligations.
     5.11. Security of Borrower. (a) The Obligations shall be secured by a
perfected first priority security interest in 14,724 shares of the Capital Stock
of Paperchase and 42,300,000 shares of the Capital Stock of Superstores, each
pledged by BGP (UK) (such shares, the “Pledged Shares”), which shall constitute,
through such of BGP (UK)’s direct and indirect holdings, approximately 65% of
the Capital Stock of Paperchase. The terms and conditions of such first priority
security interest are set forth in the Pledge Agreement.

-30-



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS AND WARRANTIES.
     The Borrower represents and warrants to the Lenders and the Agents as
follows:
     6.1. Corporate Authority.
     6.1.1. Incorporation; Good Standing. Each of the Borrower and its
Subsidiaries (a) is a corporation (or similar business entity) duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.
     6.1.2. Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Borrower or any of
its Subsidiaries is or is to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company)
authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or any of its Subsidiaries is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or any of its Subsidiaries and (d) do not conflict with any
provision of the Governing Documents of, or any Contract binding upon, the
Borrower or any of its Subsidiaries.
     6.1.3. Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Borrower or any of its Subsidiaries is
or is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
     6.2. Governmental Approvals. The execution, delivery and performance by the
Borrower and any of its Subsidiaries of this Credit Agreement and the other Loan
Documents to which the Borrower or any of its Subsidiaries is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any governmental agency or authority
other than those already obtained.

-31-



--------------------------------------------------------------------------------



 



     6.3. Title to Properties; Leases. Except as indicated on Schedule 6.3
hereto, the Borrower and its Subsidiaries own all of the Properties reflected in
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date or acquired since that date (except Property sold or
otherwise disposed of in the ordinary course of business since that date),
subject to no Liens or other rights of others, except Permitted Liens.
     6.4. Fiscal Year; Financial Statements and Projections.
     6.4.1. Fiscal Year. The Borrower and each of its Subsidiaries has a Fiscal
Year which is the 52/53 week period ending on the Saturday closest to the last
day in January; provided that the Borrower and its Subsidiaries may change any
Fiscal Year end date to a date not more than seven (7) days before or after the
then scheduled end date of such Fiscal Year with written notice to the
Administrative Agent not less than thirty (30) days prior to the commencement of
such Fiscal Year. The Fiscal Quarters and Fiscal Year of the Borrower and its
Subsidiaries are accurately described in Section 1.1 hereof (except as otherwise
noticed to the Administrative Agent pursuant to the proviso of the preceding
sentence).
     6.4.2. Financial Statements. There has been furnished to each of the
Lenders (a) a consolidated balance sheet and consolidated statements of income
and cash flow of the Borrower and its Subsidiaries as at the Balance Sheet Date,
certified by Ernst & Young LLP, and (b) a consolidated balance sheet and
consolidated statements of income and cash flow of (i) the Borrower and its
Subsidiaries and (ii) the Paperchase Companies for the FQ3 2007. Such balance
sheets and statements of income and cash flow have been prepared in accordance
with GAAP and fairly present the financial condition of the Borrower and its
Subsidiaries and the Paperchase Companies, as applicable, as at the close of
business on the date thereof and the results of operations for the fiscal year
then ended. There are no contingent liabilities of the Borrower or any of its
Subsidiaries or any of the Paperchase Companies as of such date involving
material amounts, known to the officers of the Borrower, which were not
disclosed in such balance sheets and the notes related thereto.
     6.4.3. Projections. The projections of the annual operating budgets of the
Borrower and its Subsidiaries, on a consolidated basis, balance sheets and cash
flow statements for the monthly periods until January 2009 and the preliminary
monthly projections of the Borrower and its Subsidiaries for the Fiscal Years
2008 and 2009, respectively, copies of which have been delivered to each Lender,
disclose all assumptions made with respect to general economic, financial and
market conditions used in formulating such projections. To the knowledge of the
Borrower or any of its Subsidiaries, no facts exist that (individually or in the
aggregate) would result in any material change in any of such projections. The
projections are based upon reasonable estimates and assumptions, have been
prepared on the basis of the assumptions stated therein and reflect the
reasonable estimates of the Borrower and its Subsidiaries and the

-32-



--------------------------------------------------------------------------------



 



Paperchase Companies, as applicable, of the results of operations and other
information projected therein.
     6.5. No Material Adverse Effect, Etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect as
defined in clauses (c) and (d) of the definition of “Material Adverse Effect” in
Section 1.1. Since the Balance Sheet Date, the Borrower has not made any
Restricted Payment except as set forth in Schedule 6.5 hereto.
     6.6. Intellectual Property.
     6.6.1. Franchises, Patents, Copyrights, Etc. (i) The Borrower and each of
its Subsidiaries and (ii) the Paperchase Companies possesses all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of its business as
currently conducted without known conflict with any rights of others.
     6.6.2. Paperchase Companies Intellectual Property. Schedule 6.6.2 lists all
of the material patents, copyrights, trademarks and trade names (“Intellectual
Property”) owned by the Paperchase Companies or used by them (other than
relating to “Borders” or “Borders Books” or similar marks, copyrights or names)
in the conduct of their business as currently conducted, and identifies the
owner of such Intellectual Property and, if the owner is not any of the
Paperchase Companies, the license agreement or other arrangement by which any
such Paperchase Company have the right to use such Intellectual Property.
     6.7. Litigation. Except as set forth in Schedule 6.7 hereto, there are no
claims, actions, suits, arbitrations, proceedings or investigations or orders,
judgment, awards, decrees, injunctions, settlements or stipulations of any kind
pending or threatened against the Borrower or any of its Subsidiaries before any
Governmental Authority, that, (a) might reasonably be expected to, either in any
case or in the aggregate, (i) have a Material Adverse Effect or (ii) materially
impair the right of the Borrower and its Subsidiaries, considered as a whole, to
carry on business as now conducted by them, or result in any liability not
adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet of the Borrower and its
Subsidiaries, or (b) which question the validity of this Credit Agreement or any
of the other Loan Documents, or any action taken or to be taken pursuant hereto
or thereto.
     6.8. No Materially Adverse Contracts, Etc. Neither the Borrower nor any of
its Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse Effect. Neither
the Borrower nor any of its Subsidiaries is a party to any contract, lease,
license, consent, arrangement or other agreement (“Contract”) that has or is
expected, in the judgment of the Borrower’s officers, to have any Material
Adverse Effect.

-33-



--------------------------------------------------------------------------------



 



     6.9. Compliance With Other Instruments, Laws, etc. (i) Neither the Borrower
nor any of its Subsidiaries is in violation of any provision of its Governing
Documents, or any Contract to which it may be subject or by which it or any of
its Properties may be bound or any decree, order, judgment, statute, permit,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or have a Material Adverse Effect and
(ii) no Default or Event of Default under the Existing Credit Agreement has
occurred or is continuing.
     6.10. Tax Status. Each of the Borrower and its Subsidiaries (a) has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (b) has
paid in full all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and none of the officers of
the Borrower know of any basis for any such claim.
     6.11. No Event of Default. No Default or Event of Default has occurred and
is continuing.
     6.12. Holding Company and Investment Company Acts. Neither the Borrower nor
any of their Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 2005; nor is it is subject
to regulation as a “public utility” under the Federal Power Act, as amended; nor
is it an “investment company”, or an “affiliated company” or a “principal
underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.
     6.13. Certain Transactions. Except as set forth on Schedule 6.13, none of
the officers, directors, or employees of the Borrower or any of its Subsidiaries
is presently a party to any transaction involving payments in excess of $500,000
with the Borrower or any of its Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer or any such employee has a substantial interest or is an officer,
trustee or partner.
     6.14. Employee Benefit Plans.
     6.14.1. In General. Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions

-34-



--------------------------------------------------------------------------------



 



thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by Section 412 of ERISA. The
Borrower has heretofore delivered to the Administrative Agent the most recently
completed annual report, Form 5500, with all required attachments, and actuarial
statement required to be submitted under Section 103(d) of ERISA, with respect
to each Guaranteed Pension Plan.
     6.14.2. Terminability of Welfare Plans. No Employee Benefit Plan, which is
an employee welfare benefit plan within the meaning of Section 3(1) or
Section 3(2)(B) of ERISA, provides benefit coverage subsequent to termination of
employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws, provided, however, that the Borrower may include retirees
in its employee welfare plans and pay a portion of the cost of such coverage so
long as (a) the premium based cost of the coverage does not exceed, in the
aggregate $2,000,000 and (b) such coverage is terminable at any time by the
Borrower. The Borrower may terminate each such Plan at any time (or at any time
subsequent to the expiration of any applicable bargaining agreement) in the
discretion of the Borrower without liability to any Person other than for claims
arising prior to termination.
     6.14.3. Guaranteed Pension Plans. Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid the incurrence
of an accumulated funding deficiency, the notice or lien provisions of Section
302(f) of ERISA, or otherwise, has been timely made. No waiver of an accumulated
funding deficiency or extension of amortization periods has been received with
respect to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA
Affiliate is obligated to or has posted security in connection with an amendment
to a Guaranteed Pension Plan pursuant to Section 307 of ERISA or
Section 401(a)(29) of the Code. No liability to the PBGC (other than required
insurance premiums, all of which have been paid) has been incurred by the
Borrower or any ERISA Affiliate with respect to any Guaranteed Pension Plan and
there has not been any ERISA Reportable Event (other than an ERISA Reportable
Event as to which the requirement of 30 days notice has been waived), or any
other event or condition which presents a material risk of termination of any
Guaranteed Pension Plan by the PBGC. Based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of Section 4001 of ERISA did not
exceed the aggregate value of the assets of all such Guaranteed Pension Plans,
disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities.
     6.14.4. Multiemployer Plans. Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets

-35-



--------------------------------------------------------------------------------



 



described in Section 4204 of ERISA. Neither the Borrower nor any ERISA Affiliate
has been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of Section 4241 or Section 4245 of ERISA or is at
risk of entering reorganization or becoming insolvent, or that any Multiemployer
Plan intends to terminate or has been terminated under Section 4041A of ERISA.
     6.15. Use of Proceeds. The proceeds of the Loans shall be used (i) to pay
fees and expenses in connection with the transactions contemplated by this
Credit Agreement, the Purchase Offer, dated April 9, 2008 (the “Purchase
Offer”), and the Warrant and Registration Rights Agreement, dated April 9, 2008
(the “Warrant and Registration Rights Agreement”), and (ii) to the extent of
remaining proceeds, for working capital and general corporate purposes.
     6.16. Environmental Compliance. The Borrower has taken all appropriate
inquiry into the previous ownership of the Real Estate consistent with good
commercial or customary practice and, based upon such diligent investigation,
has determined that, to the best of the Borrower’s knowledge:
     (a) neither the Borrower, its Subsidiaries or any operator of the Real
Estate or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including, without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state, local or foreign law, statute, regulation, ordinance, order or decree
relating to health, safety or the environment (hereinafter “Environmental
Laws”), which violation would have a material adverse effect on the environment
or a Material Adverse Effect;
     (b) neither the Borrower nor any of its Subsidiaries has received notice
from any third party including, without limitation, any Governmental Authority,
(i) that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C.
Section 6903(5), any hazardous substances as defined by 42 U.S.C.
Section 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
Section 9601(33) and any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which any one of them has generated, transported or disposed of has
been found at any site at which a Governmental Authority has conducted or has
ordered that the Borrower or any of its Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,

-36-



--------------------------------------------------------------------------------



 



expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances;
     (c) except as set forth on Schedule 6.16 attached hereto: (i) no portion of
the Real Estate has been used for the handling, processing, storage or disposal
of Hazardous Substances except in accordance with applicable Environmental Laws;
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate except in accordance
with applicable Environmental Laws; (ii) in the course of any activities
conducted by the Borrower, its Subsidiaries or operators of its properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in accordance with applicable Environmental Laws; (iii) there have been
no releases (i.e., any past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping) or threatened releases of Hazardous Substances on, upon, into or from
the properties of the Borrower or its Subsidiaries, which releases would have a
material adverse effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) to the best of the Borrower’s knowledge,
there have been no releases on, upon, from or into any real property in the
vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on, and which would have a material
adverse effect on the value of, the Real Estate; and (v) in addition, any
Hazardous Substances that have been generated on any of the Real Estate have
been transported offsite only by carriers having an identification number issued
by the EPA (or the equivalent thereof in any foreign jurisdiction), treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under applicable Environmental Laws, which transporters and
facilities have been and are, to the best of the Borrower’s knowledge, operating
in compliance with such permits and applicable Environmental Laws; and
     (d) neither the Borrower nor any of its Subsidiaries, or any of the Real
Estate is subject to any applicable Environmental Law requiring the performance
of Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement by virtue of the transactions set forth herein and
contemplated hereby, or to the effectiveness of any other transactions
contemplated hereby.
     6.17. Subsidiaries. Schedule 6.17, as the same may be updated pursuant to
Section 6.22 hereof, states the name of each of the Borrower’s Subsidiaries and
Joint Ventures and, in each case, such entity’s jurisdiction of incorporation,
the outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, such entity’s outstanding partnership
interests (the “Partnership Interests”) if it is a partnership and such entity’s
outstanding membership interests (the “Membership Interests”) if it is a limited
liability company. The Borrower and each of its Subsidiaries has good and
marketable title to all of the Subsidiary Shares, Partnership Interests, and
Membership Interests it purports to own, free and clear in each case of any
Lien. All Subsidiary Shares, Partnership Interests and Membership Interests have
been validly issued and all Subsidiary Shares are fully paid and nonassessable.
All capital

-37-



--------------------------------------------------------------------------------



 



contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests have been made or paid, as the
case may be. There are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares, Partnership Interests or Membership
Interests except as indicated on Schedule 6.17.
     6.18. No Other Guarantors. Except for the Borrower and Guarantors (as
defined herein), there are no other Guarantors or Co-Borrowers (each as defined
in the Existing Credit Agreement in effect on the date hereof) party to the
Existing Credit Agreement.
     6.19. Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower or any of its Subsidiaries in the case of
any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Borrower or any of its Subsidiaries which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.
     6.20. Senior Debt Status. The Obligations of the Borrower under this Credit
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of the Borrower except Indebtedness of the Borrower to the extent
secured by Permitted Liens. There is no Lien upon or with respect to any of the
properties or income of the Borrower or any Subsidiary of the Borrower which
secures Indebtedness or other obligations of any Person except for Permitted
Liens.
     6.21. Solvency. After giving effect to each incurrence of Indebtedness
hereunder, and the payment of all Premiums, costs and expenses payable by the
Borrower hereunder, each of the Borrower, the Guarantors and the Paperchase
Companies is Solvent.
     6.22. Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same; provided that, except for
the amendment of Schedule 1, as contemplated by Section 13, and the amendment of
Schedule 6.17 in connection with any new Subsidiary of the Borrower as permitted
herein, no Schedule shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the
Administrative Agent (which may request the consent of the Required Lenders)
shall have accepted in writing such revisions or updates to such Schedule.

-38-



--------------------------------------------------------------------------------



 



     6.23. Insurance. The Borrower and each of its Subsidiaries maintain with
financially sound and reputable insurers insurance with respect to its
properties and businesses against such casualties and contingencies as are set
forth on Schedule 6.23 hereto, and such insurance is in accordance with sound
business practices in accordance with industry standards and the terms of the
Security Documents (as defined in the Existing Credit Agreement as in effect
from time to time) and the Pledge Agreement.
     6.24. Perfection of Security Interest. All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent’s security interest in the
Collateral, including, with respect to any United Kingdom security, the filing
of any applicable UK security documents at the Companies Registration Office
under Section 395 of the Companies Act of 1985 and such other filing as may be
required under English law. The Collateral and the Administrative Agent’s rights
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses and the Borrower and all Subsidiaries of the
Borrower that are a party to Pledge Agreement are the owners of the Collateral
free from any Lien.
     6.25. Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. Section 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, neither the Borrower nor any of their
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person.”
     6.26. No Additional Issuances. The Borrower or any of its Subsidiaries have
not issued any additional debt, equity or related financial instruments (other
than borrowings under the Existing Credit Agreement or exercises or grants under
employee plans in the ordinary course of business) since the date of the
Commitment Letter.
     6.27. No Amendments. No amendments with respect to employment agreements,
Change of Control severance agreements, Employee Benefit Plans, equity
compensation plans or other compensation arrangements or plans are required to
avoid the Transactions triggering Change of Control, severance, accelerated
payment or funding, increased potential severance or similar payments or rights
(assuming the

-39-



--------------------------------------------------------------------------------



 



warrants contemplated by the Warrant and Registration Rights Agreement are
initially issued as Cash Settled Warrants (as defined in the Warrant and
Registration Rights Agreement)).
     6.28. Existing Indebtedness. (i) All Indebtedness of the Borrower and its
Subsidaries for borrowed money (other than as permitted by Section 8.1(a)-(h))
and (ii) all Indebtedness for the Paperchase Companies is set forth on
Schedule 8.1 hereto.
7. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:
     7.1. Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans, the Premiums and all other
amounts provided for in this Credit Agreement and the other Loan Documents to
which the Borrower or any of its Subsidiaries is a party, all in accordance with
the terms of this Credit Agreement and such other Loan Documents.
     7.2. Maintenance of Office. The Borrower will maintain its chief executive
office at 100 Phoenix Drive, Ann Arbor, Michigan or at such other place in the
United States of America as the Borrower shall designate upon written notice to
the Administrative Agent, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents to which the Borrower is a party
may be given or made.
     7.3. Records and Accounts. The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage Ernst & Young LLP or other independent certified public
accountants satisfactory to the Administrative Agent as the independent
certified public accountants of the Borrower and its Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Borrower and its Subsidiaries and the appointment in such
capacity of a successor firm as shall be satisfactory to the Administrative
Agent.
     7.4. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:
     (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each Fiscal Year of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year,
and the related consolidated statements of income and consolidated statements of
cash flow for such year, each setting forth in comparative form the figures for
the previous fiscal year and all such consolidated statements to be in
reasonable detail, prepared in accordance with GAAP,

-40-



--------------------------------------------------------------------------------



 



and certified, without qualification and without an expression of uncertainty as
to the ability of the Borrower or any of its Subsidiaries to continue as going
concerns, by Ernst & Young LLP or by other independent certified public
accountants satisfactory to the Administrative Agent, which shall include a
written statement from such accountants to the effect that they have read a copy
of this Credit Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such accountants shall have obtained knowledge of any then
existing Default or Event of Default, they shall disclose in such statement any
such Default or Event of Default; provided that such accountants shall not be
liable to the Lenders for failure to obtain knowledge of any Default or Event of
Default;
     (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three Fiscal Quarters of the
Borrower, copies of the unaudited consolidated balance sheet of the Borrrower
and its Subsidiaries and of the Paperchase Companies as at the end of such
quarter, and the related consolidated statements of income and consolidated
statements of cash flow for the portion of the Borrower’s fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP, together
with a certification by the principal financial or accounting officer of the
Borrower that the information contained in such financial statements fairly
presents the financial position of the Borrower and its Subsidiaries and the
Paperchase Companies on the date thereof (subject to year-end adjustments);
     (c) contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature filed with the Securities and Exchange Commission
or sent to the stockholders of the Borrower;
     (d) from time to time such other financial data and information (including
accountants, management letters) as the Administrative Agent or any Lender may
reasonably request.
     Documents required to be delivered pursuant to this Section 7.4 (to the
extent any such documents are included in materials otherwise filed with the
United States Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 14.6; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and each
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent, such Lender
and (ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by

-41-



--------------------------------------------------------------------------------



 



the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     7.5. Notices.
     7.5.1. Defaults. The Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation to which
or with respect to which the Borrower or any of its Subsidiaries is a party or
obligor, whether as principal, guarantor, surety or otherwise, the Borrower
shall forthwith give written notice thereof to the Administrative Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.
     7.5.2. Environmental Events. The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that could have a Material Adverse
Effect.
     7.5.3. Notice of Litigation, Judgments and Claims Against Assets. The
Borrower will, and will cause each of its Subsidiaries to, give notice to the
Administrative Agent and each of the Lenders in writing within fifteen (15) days
of becoming aware of any litigation, arbitration, claim or proceedings
threatened in writing or any pending litigation, arbitration, claim and
proceedings affecting the Borrower or any of its Subsidiaries or their assets or
to which the Borrower or any of its Subsidiaries is or becomes a party involving
an uninsured claim against the Borrower or any of its Subsidiaries or their
assets that could reasonably be expected to have a Material Adverse Effect on
any of the Borrower or any of its Subsidiaries or any of the Paperchase
Companies and stating the nature and status of such litigation, arbitration,
claim or proceedings. The Borrower will, and will cause each of its Subsidiaries
to, give notice to the Administrative Agent and each of the Lenders, in writing,
in form and detail satisfactory to the Administrative Agent, within ten
(10) days of any judgment, award, injunction, order, decree, settlement or
stipulation not covered by insurance, final or otherwise, against (i) the
Borrower or any of its Subsidiaries in an amount in excess of $15,000,000 or
otherwise affecting any of their material assets and (ii) against any of the
Paperchase Companies in an amount in excess of $10,000,000 or otherwise
affecting any of their material assets. The Borrower will, and will cause each
of its Subsidiaries to, promptly upon becoming aware thereof, notify the

-42-



--------------------------------------------------------------------------------



 



Administrative Agent in writing of any setoff, claims, or other defenses to
which any Collateral or the Administrative Agent’s rights with respect to any
Collateral are subject if any such setoff, claim, or other defense would
reasonably be expected to have a Material Adverse Effect.
     7.5.4. Notice Regarding Certain Events. The Borrower will furnish or cause
to be furnished to the Administrative Agent and the Lenders written notice of
(a) promptly after the adoption thereof, any amendment to the organizational
documents of the Borrower or its Subsidiaries; and (b) promptly, the enactment
or adoption of any law which could reasonably be expected to have a Material
Adverse Effect.
     7.5.5. Notices Regarding Existing Credit Agreement. The Borrower shall, and
shall cause each of its Subsidiaries to, deliver to the Lenders notice of any
occurrence of any pending Event of Default (or event or circumstance that with
the giving of notice or the passage of time, or both, could become an Event of
Default) under the Existing Credit Agreement, such delivery to be made promptly
after becoming aware of such event or circumstance or after such notice or other
communication is received by any the Borrower or any such Subsidiary.
     7.6. Legal Existence; Maintenance of Properties. Except as otherwise
permitted hereunder, the Borrower will do or cause to be done all things
necessary to preserve and keep in full force and effect its legal existence,
rights and franchises and those of the Guarantors and will not, and will not
cause or permit any of its Subsidiaries to, convert to a limited liability
company or a limited liability partnership. It (a) will cause all of its
Properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained, in full force and
effect and kept in good condition, repair and working order and supplied with
all necessary equipment, (b) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as consistent
with commercially reasonable business judgment may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, (c) consistent with commercially reasonable business
judgment, will maintain in full force and effect all Intellectual Property ,
licenses, other Intellectual Property related Contracts, permits and other
authorizations necessary for the ownership, use and operation of its Properties
and business, and (d) will, and will cause each of its Subsidiaries to, continue
to engage primarily in the businesses now conducted by them and in related
businesses; provided that subject to Section 8 and other limitations and
restrictions set forth in this Agreement, nothing in this Section 7.6 shall
prevent the Borrower from discontinuing the operation and maintenance of any of
its Properties or any of those of its Subsidiaries, including the existence of
any Subsidiary of the Borrower or the conversions of any Subsidiary of the
Borrower to a limited liability company or limited liability partnership, if
such discontinuance or conversion is, consistent with commercially reasonable
business judgment , desirable in the conduct of its or their business and that
do not individually or in the aggregate have a Material Adverse Effect and, with
respect to the conversions of the Borrower or a Guarantor to a limited liability
company or limited liability partnership, simultaneously with such conversion,
the Borrower or such Guarantor shall have

-43-



--------------------------------------------------------------------------------



 



executed and delivered to the Administrative Agent all documentation which the
Administrative Agent reasonably determine is necessary to continue the
Borrower’s or such Guarantor’s obligations in respect of this Credit Agreement
and the Collateral Agent’s Liens in respect of the Collateral.
     7.7. Taxes. The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid might by law become a Lien or charge upon
any of its property; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto; and provided further the Borrower and each of their Subsidiaries will
pay all such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor.
     7.8. Compliance with Laws, Contracts, Licenses, and Permits. Each of the
Borrower will, and will cause each of its Subsidiaries to, comply with (a) the
applicable laws and regulations wherever its business is conducted, including
all Environmental Laws, (b) the provisions of its Governing Documents, (c) all
Contracts by which it or any of its properties may be bound and (d) all
applicable decrees, orders, injunctions, awards, settlements, stipulations and
judgments, where, with respect to clauses (a), (c) and (d) only, failure to so
comply could have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower or any
of its Subsidiaries may fulfill any of its obligations hereunder or any of the
other Loan Documents to which the Borrower or such Subsidiary is a party, the
Borrower will, or (as the case may be) will cause such Subsidiary to,
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or such Subsidiary to obtain such authorization, consent, approval,
permit or license and furnish the Administrative Agent and the Lenders with
evidence thereof.
     7.9. Employee Benefit Plans. The Borrower will (a) promptly upon filing the
same with the Department of Labor or Internal Revenue Service upon request of
the Administrative Agent, furnish to the Administrative Agent a copy of the most
recent actuarial statement required to be submitted under Section 103(d) of
ERISA and Annual Report, Form 5500, with all required attachments, in respect of
each Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to
the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under Sections 302, 4041, 4042, 4043, 4063,
4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under
Sections 4041A, 4202, 4219, 4242, or 4245 of ERISA and (c) promptly furnish to
the Administrative Agent a copy of all actuarial statements required to be
submitted under all Applicable Pension Legislation.

-44-



--------------------------------------------------------------------------------



 



     7.10. Use of Proceeds. The Borrower will use the proceeds of the Loans for
the purposes set forth in Section 6.15.
     7.11. Subsidiary Guaranties. If, with respect to any of the Borrower’s
Domestic Subsidiaries which are not Guarantors hereunder, (a) any such Domestic
Subsidiary’s total assets determined in accordance with GAAP at the end of any
Fiscal Quarter constitute more than 10% of Consolidated Tangible Net Worth
determined at the end of such Fiscal Quarter or (b) any such Domestic
Subsidiary’s net income determined in accordance with GAAP for any rolling four
Fiscal Quarter period exceeds 10% of Consolidated Net Income for such four
Fiscal Quarters, the Borrower shall cause such Domestic Subsidiary to become a
Guarantor and agree to be bound by the provisions of Section 5 hereof, to
execute a Joinder Agreement and to deliver such legal opinions and other
documents and instruments as the Administrative Agent may request.
     7.12. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents. The Borrower will, and will cause each of its Subsidiaries to,
maintain the security interest in the Pledged Shares created by the Loan
Documents as a first priority perfected security interest and shall take all
action reasonably requested by the Administrative Agent to maintain such
perfection.
     7.13. Paperchase Companies as Separate Entities. The Borrower shall cause
each of the Paperchase Companies(i) to be maintained and governed as a separate
entity and managed by its properly empowered board of directors and officers in
accordance with appropriate corporate formalities, (ii) to keep appropriate
books and records of its transactions and not to commingle its assets and
properties with those of the Borrower and its other Subsidiaries or any other
Person and (iii) not to enter into any transaction involving the Paperchase
Companies, on the one hand, and the Borrower and its other Subsidiaries, on the
other hand, unless such transaction is properly approved as a corporate matter
and and properly documented in its corporate books and records.
     7.14. Permitted Restructuring Transactions. Notwithstanding the foregoing
in this Section 7, the provisions of this Section 7 shall not restrict the
ability of the Borrower and its Subsidiaries from consummating any Permitted
Restructuring Transaction made permitted under Section 8.5.2(d)(iv).
8. CERTAIN NEGATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:
     8.1. Restrictions on Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:

-45-



--------------------------------------------------------------------------------



 



     (a) Indebtedness arising under the Existing Credit Agreement (as effect on
the date hereof and after giving effect to any amendments or modifications
thereto which do not result in aggregating amounts available thereto in excess
of $1,300,000,000) and Indebtedness to the Lenders and the Agents arising under
any of the Loan Documents;
     (b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
     (c) Indebtedness incurred in connection with the acquisition after the
Closing Date of any Property (and in any event not more than ninety (90) days
from the date of such acquisition) by the Borrower or such Subsidiary as
contemplated by Section 8.2(x);
     (d) obligations under or guaranties of Capitalized Leases;
     (e) Indebtedness in respect of Hedging Agreements entered into for hedging
purposes only and not for speculation; provided that nothing in this
Section 8.1(e) shall be deemed to prohibit equity hedging arrangements that
constitute Restricted Payments permitted pursuant to Section 8.4;
     (f) Indebtedness existing on the Closing Date and listed and described on
Schedule 8.1 hereto including any extensions or refinancings thereof on
substantially similar terms as the Indebtedness being refinanced and provided
there is no increase in the amount thereof;
     (g) unsecured Indebtedness of any of the Borrower’s Subsidiaries to, or in
respect of Obligations of, the Borrower or another Subsidiary of the Borrower
consisting of intercompany loans and, if no Default or Event of Default shall
have occurred and be continuing at the time such Indebtedness is incurred, any
other Investments;
     (h) unsecured Indebtedness of the Borrower to, or in respect of obligations
of, a Subsidiary of the Borrower consisting of intercompany loans and, if no
Default or Event of Default shall have occurred and be continuing at the time
such Indebtedness is incurred, any other Investments;
     (i) unsecured Indebtedness of the Borrower having a maturity at least three
(3) months after the Maturity Date, in aggregate principal amount not to exceed
$200,000,000; provided that at the time of incurrence such Indebtedness, no
Default or Event of Default has occurred and is continuing or would result
therefrom; and
     (j) Indebtedness of the Borrower and its Subsidiaries in addition to
Indebtedness otherwise permitted by clause (a) to (i) above with an aggregate
principal Dollar Equivalent amount outstanding not to exceed 40% of Consolidated
Tangible Net Worth (determined as of the last day of the Fiscal Quarter most
recently ended), provided that at the time of incurrence of such Indebtedness no
Default or Event of Default has occurred and is continuing or would result
therefrom.
     8.2. Restrictions on Liens. The Borrower will not, nor will permit any of
its Subsidiaries to, (a) create or incur or suffer to be created or incurred or
to exist any Lien

-46-



--------------------------------------------------------------------------------



 



upon any of its Property of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of such
Property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree to acquire, any Property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against it that if
unpaid might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors; or (e) sell, assign, pledge or
otherwise transfer any “receivables” as defined in clause (g) of the definition
of the term “Indebtedness,” with or without recourse; provided that the Borrower
or any of its Subsidiaries may create or incur or suffer to be created or
incurred or to exist:
     (i) (A) Liens under the Security Documents (as defined in the Existing
Credit Agreement in effect on the date hereof and after giving effect to any
amendments or modifications thereto) and (B) Liens on the Collateral in favor of
the Collateral Agent securing the Obligations;
     (ii) other with respect to Intellectual Property owned by any of the
Paperchase Companies, Liens in favor of the Borrower on all or part of the
assets of Subsidiaries of the Borrower securing Indebtedness owing by
Subsidiaries of the Borrower to the Borrower;
     (iii) Liens to secure taxes, assessments and other government charges in
respect of obligations and Liens to secure claims for labor, material or
supplies, in each cash in respect of obligations not overdue or which are being
contested in good faith and by appropriate proceedings and for which the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto;
     (iv) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, general liability, unemployment or other insurance, old
age pensions or other social security obligations;
     (v) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
     (vi) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens, securing obligations incurred in the ordinary course of business, in
respect of obligations not overdue or which in the aggregate do not have a
Material Adverse Effect;

-47-



--------------------------------------------------------------------------------



 



     (vii) encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate have a
Material Adverse Effect;
     (viii) pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
Indebtedness) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
     (ix) Liens existing on the Closing Date and listed on Schedule 8.2 hereto,
provided that the principal amount secured thereby is not thereafter increased
and no additional assets become subject to such Lien;
     (x) purchase money security interests in or purchase money mortgages on
Property acquired after the Closing Date to secure purchase money Indebtedness
of the type and amount permitted by Section 8.1(c), incurred in connection with
the acquisition of such Property and in any event not more than ninety (90) days
from the date of such acquisition, which security interests or mortgages cover
only the Property so acquired;
     (xi) Liens in respect of the interests of lessors under Capitalized Leases
permitted under this Credit Agreement securing obligations of the Borrower or
its Subsidiaries to the lessor under such Capitalized Leases;
     (xii) Liens granted to the Agents and the Lenders pursuant to Section 14.1
hereof;
     (xiii) Liens (x) in favor of credit card issuers and/or processors securing
standard fees due by the Borrower or its Subsidiaries in the ordinary course,
which fees are within the general parameters customary in the credit card
processing industry and (y) in favor of banking institutions securing standard
fees due by the Borrower or its Subsidiaries in the ordinary course in
connection with deposit and other bank accounts held at such banking
institution, which fees are within the general parameters customary in the
banking industry; and
     (xiv) other than with respect to Intellectual Property owned by any of the
Paperchase Companies, Liens on assets of the Borrower and its Subsidiaries
(other than Collateral) not otherwise permitted by clauses (i) through
(xiii) above, so long as any Indebtedness secured thereby is permitted under the
terms of Section 8.1, and the aggregate fair market value of all property
secured by such Liens does not at any time exceed $2,000,000.

-48-



--------------------------------------------------------------------------------



 



     8.3. Restrictions on Investments. The Borrower will not, nor will permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in or by:
     (a) cash equivalents or short-term marketable securities;
     (b) money market mutual funds denominated in Euros, Australian Dollars,
British Pound Sterling, Canadian Dollars, Japanese Yen, New Zealand Dollars,
Mexican Pesos or Singaporean Dollars in countries in which the Borrower or any
of its Subsidiaries operates a business provided that (i) each such fund in
which the Borrower or any of its Subsidiaries makes an Investment has assets of
not less than $50,000,000 and (ii) the proportional Investment in each such fund
by the Borrower or such Subsidiary does not exceed five percent (5%) of the
aggregate amount of all Investments in such fund;
     (c) Investments existing on the Closing Date and listed on Schedule 8.3
hereto;
     (d) Investments consisting of (1) loans and advances to employees (i) for
moving, entertainment, travel and other similar expenses in the ordinary course
of business, (ii) for any other purpose, with such Investments under this clause
(ii) not to exceed (x) $10,000,000 in the aggregate principal amount at any time
outstanding and (y) $1,500,000 in the aggregate principal amount at any time
outstanding to any single employee and (2) amounts held in accounts under
deferred compensation plans of the Borrower where investments are directed by
employees;
     (e) trade credit extended on usual and customary terms in the ordinary
course of business;
     (f) (i) Investments by any Co-Borrower (as defined in the Existing Credit
Agreement in effect on the date hereof) (other than BGP (UK)) or any other
Guarantor which is a party to the Security Agreement (as defined in the Existing
Credit Agreement in effect on the date hereof) in any other Co-Borrower (other
than BGP (UK)) or other Guarantor which is a party to the Security Agreement,
(ii) Investments by any European Borrower (as defined in the Existing Credit
Agreement in effect on the date hereof) or the Australian Borrower (as defined
in the Existing Credit Agreement in effect on the date hereof) in any
Co-Borrower (other than BGP (UK)) or any other Guarantor which is a party to the
Security Agreement, (iii) reserved, and (iv) to the extent not otherwise
permitted by clauses (i) through (iii) hereof, Investments by the Borrower in
any Subsidiary of the Borrower or by any Subsidiary of the Borrower in the
Borrower or another Subsidiary of the Borrower; provided that (A) no Default or
Event of Default has occurred and is continuing or would result therefrom, and
(B) with respect to any Investment or series of related Investments that exceeds
$25,000,000, the Borrower delivers to the Lenders on or before the date on which
it or any of its Subsidiaries agrees to or consummates such Investment a
certificate of the principal financial or accounting officer of the Borrower
certifying as accurate and complete the monthly pro forma financial projections
attached thereto and demonstrating immediately after giving effect

-49-



--------------------------------------------------------------------------------



 



to such Investment (x) the Total Facility Usage Ratio would not exceed 85% and
(y) the Total Facility Usage Ratio would not exceed 85% as determined on a pro
forma basis over the six month period immediately following the effective date
of such Investment, in form and substance satisfactory to the Administrative
Agent, based on reasonable projections of the financial performance of the
Borrower.
     (g) Acquisitions (other than by any of the Paperchase Companies); provided
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom, and (ii) such Acquisition is permitted under Section 8.6;
     (h) guarantees of any obligations of landlords of the Borrower to the
extent that the obligations relate to funds arranged by the Borrower and used to
finance or refinance any stores of the Borrower and such funds are intended to
be repaid through lease payments of the Borrower;
     (i) Investments in respect of Hedging Agreements entered into for hedging
purposes only and not for speculation; provided that nothing in this
Section 8.3(i) shall be deemed to prohibit equity hedging arrangements that
constitute Restricted Payments permitted pursuant to Section 8.4;
     (j) Investments by the Borrower and its Subsidiaries (other than by any of
the Paperchase Companies) (other than those Investments set forth in clauses
(a) through (i) above); provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) with respect to any
Investment or series of related Investments that exceeds $25,000,000, the
Borrower delivers to the Lenders on or before the date on which it or any of its
Subsidiaries agrees to or consummates such Investment a certificate of the
principal financial or accounting officer of the Borrower certifying as accurate
and complete the monthly pro forma financial projections attached thereto and
demonstrating immediately after giving effect to such Investment (x) the Total
Facility Usage Ratio would not exceed 85% and (y) the Total Facility Usage Ratio
would not exceed 85% as determined on a pro forma basis over the six month
period immediately following the effective date of such Investment, in form and
substance satisfactory to the Administrative Agent, based on reasonable
projections of the financial performance of the Borrower, and (iii) with respect
to any Investment that exceeds $25,000,000, the Borrower shall deliver a
certificate of an Authorized Officer of the Borrower dated as of the date of
such Investment as to the solvency of the Borrower and its Subsidiaries
following the consummation of such Investment and in form and substance
satisfactory to the Administrative Agent;
     (k) Investments constituting (i) unsecured guarantees by Subsidiaries of
the Borrower who are Guarantors of the Obligations and (ii) Liens permitted
under Section 8.2(i)(B) for so long as the Term Loan Facility remains
outstanding; and
     (l) Investments constituting guarantees by the guarantors and co-borrowers
under the Existing Credit Agreement.

-50-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, any restriction on Investments that would
constitute a breach under Section 9.14 of the Existing Credit Agreement as
effect on the date hereof shall not be restricted by this Section 8.3.
     8.4. Restricted Payments. The Borrower will not, and will not permit any of
its Subsidiaries to, make any Restricted Payments without the consent of the
Required Lenders except that:
     (a) the Borrower may engage in stock splits (including reverse stock
splits);
     (b) Subsidiaries may make Distributions to the Borrower or a Wholly-owned
Subsidiary of the Borrower; and
     (c) the Borrower or any of its Subsidiaries may make other Restricted
Payments; provided that (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the Borrower shall deliver to the
Lenders contemporaneously with any Compliance Certificate delivered pursuant to
§8.4(c) of the Existing Credit Agreement as effect on the date hereof a
certificate of the principal financial or accounting officer of the Borrower
certifying as accurate and complete the monthly pro forma financial projections
attached thereto and demonstrating immediately after giving effect to all
Restricted Payments projected to be made during the then next Fiscal Quarter
(x) the Total Facility Usage Ratio would not exceed 85% for such Fiscal Quarter
and (y) the Total Facility Usage Ratio would not exceed 85% as determined on a
pro forma basis over the two (2) Fiscal Quarters next following such Fiscal
Quarter, in form and substance satisfactory to the Administrative Agent, based
on reasonable projections of the financial performance of the Borrower and
(iii) in connection with such certificate for any Fiscal Quarter during which
the Borrower projects that the aggregate Restricted Payments to be made will
exceed $25,000,000, the Borrower shall deliver a certificate of an Authorized
Officer of the Borrower dated as of the date of such certificate as to the
solvency of the Borrower and its Subsidiaries following the payment of all such
Restricted Payments for such Fiscal Quarter and in form and substance
satisfactory to the Administrative Agent; provided that at any time the actual
Restricted Payments made during any Fiscal Quarter exceed the Restricted
Payments projected to be made for such Fiscal Quarter as set forth in the
certificate described in clause (ii) above, the Borrower shall promptly deliver
to the Lenders a certificate of the principal financial or accounting officer of
the Borrower certifying as accurate and complete updated monthly pro forma
financial projections attached thereto and otherwise demonstrating compliance
with the requirements set forth in clause (ii) above based on the actual
Restricted Payments made and, to the extent applicable, providing the solvency
certificate described in clause (iii) above. Notwithstanding the foregoing, no
Restricted Payments shall be made if such payment would constitute a breach
under the Existing Credit Agreement.
     8.5. Merger, Consolidation, Disposition of Assets and Sale Leaseback
Transactions.

-51-



--------------------------------------------------------------------------------



 



     8.5.1. Mergers and Consolidations. Subject to Sections 8.13 and 8.14, the
Borrower will not, nor will permit any of its Subsidiaries to, become a party to
any merger, amalgamation or consolidation, except, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (a) any Subsidiary of the Borrower may consolidate or merge into the
Borrower, a Guarantor or any Wholly-owned Subsidiary of the Borrower, provided
the Borrower, a Guarantor or the Wholly-owned Subsidiary is the surviving
corporation of such consolidation or merger, (b) any Subsidiary of the Borrower
(other than a Guarantor) may consolidate or merge into any other Subsidiary of
the Borrower (other than a Guarantor) and (c) any Subsidiary of the Borrower may
merge or consolidate into another Person; provided that (i) no Default or Event
of Default has occurred and is continuing or would result therefrom, (ii) the
Borrower delivers to the Lenders on or before the date on which any of its
Subsidiaries agrees to or consummates such merger or such consolidation a
certificate of the principal financial or accounting officer of the Borrower
certifying as accurate and complete the monthly pro forma financial projections
attached thereto and demonstrating immediately after giving effect to such
merger or such consolidation (x) the Total Facility Usage Ratio would not exceed
85% and (y) the Total Facility Usage Ratio would not exceed 85% as determined on
a pro forma basis over the six month period immediately following the effective
date of such merger or such consolidation, in form and substance satisfactory to
the Administrative Agent, based on reasonable projections of the financial
performance of the Borrower, (iii) the disposition of the assets of the Borrower
or such Subsidiary would have been permitted under Section 8.5.2, (iv) the
Paperchase Businesses, without prior consent by the Required Lenders, may not be
subject to any of (a), (b) and (c) above (except that a merger in connection
with a Disposition of the Paperchase Businesses as permitted by Section 8.14(c)
shall be permitted) and (v)(A) the surviving entity, immediately after giving
effect to such merger or consolidation, in accordance with Section 7.11, is the
Borrower or is or becomes a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement and the documents referred to therein
and (B) such transaction, if it had been structured as an Acquisition by the
Borrower or Subsidiary of the Borrower, would not have been prohibited under
Section 8.6.
     8.5.2. Disposition of Assets. The Borrower will not, nor will permit any of
its Subsidiaries to, become a party to or agree to or effect or allow any
disposition of assets or Property, other than:
     (a) the sale of inventory, the non-exclusive licensing of Intellectual
Property and the disposition of obsolete or excess assets, in each case in the
ordinary course of business consistent with past practices;
     (b) any sale, transfer, assignment or lease of Property, including without
limitation any store closures, in the ordinary course of business which are no
longer necessary or required in the conduct of the Borrower’s or Subsidiary’s
business;

-52-



--------------------------------------------------------------------------------



 



     (c) any sale or transfer of any Property owned by the Borrower or any
Subsidiary of a Borrower in order then or thereafter to lease such Property or
lease other Property that the Borrower or any Subsidiary of a Borrower intends
to use for substantially the same purpose as the property being sold or
transferred (a “sale-leaseback transaction”) in the ordinary course of business
and provided that (i) no Default or Event of Default shall have occurred and is
continuing or would result therefrom and (ii) the Paperchase Businesses or any
interest thereon are not adversely affected;
     (d) (i) any sale, transfer or lease of Property by any Co-Borrower (as
defined in the Existing Credit Agreement in effect on the date hereof) (other
than BGP (UK)) or any other Guarantor (as defined in the Existing Credit
Agreement in effect on the date hereof) which is a party to the Security
Agreement (as defined in the Existing Credit Agreement in effect on the date
hereof) to any other Co-Borrower (other than BGP (UK)) or other Guarantor which
is a party to the Security Agreement, (ii) any sale, transfer or lease of
Property by any European Borrower (as defined in the Existing Credit Agreement
in effect on the date hereof) or the Australian Borrower (as defined in the
Existing Credit Agreement in effect on the date hereof) to any Co-Borrower
(other than BGP (UK)) or any other Guarantor which is a party to the Security
Agreement, (iii) reserved, (iv) to the extent not otherwise permitted by clauses
(i) through (iii) hereof, any (A) Permitted Restructuring Transaction or
(B) pursuant to the exercise by the Borrower of any of its purchase options
under the Pershing Square Purchase Offer Documents (as defined in the Existing
Credit Agreement in effect on date hereof), in each case, so long as (1) such
transaction(s) is consummated on or prior to April 15, 2009 and (2) no Default
or Event of Default has occurred and is continuing or would result therefrom;
and (v) to the extent not otherwise permitted by clauses (i) through
(iv) hereof, any sale, transfer or lease of Property by the Borrower to any
Subsidiary of the Borrower or by any Subsidiary of the Borrower to the Borrower
or another Subsidiary of the Borrower (other than any Pershing Square Purchase
Offer Subsidiaries (as defined in the Existing Credit Agreement in effect on the
date hereof)); provided that (A) no Default or Event of Default has occurred and
is continuing or would result therefrom, (B) the Paperchase Businesses shall not
be sold, transferred or leased except as explicitly provided for in this Credit
Agreement, (C) with respect to any such sale, transfer or lease of property the
fair market value of which exceeds $5,000,000 whether in one or a series of
related dispositions, the Borrower delivers to the Lenders on or before the date
on which any of its Subsidiaries agrees to or consummates such sale, transfer or
lease a certificate of the principal financial or accounting officer of the
Borrower certifying as accurate and complete the monthly pro forma financial
projections attached thereto and demonstrating immediately after giving effect
to such sale, transfer or lease (and including all other sales, transfers or
leases that have occurred since the most recent certificate delivered pursuant
to this clause (B)) (x) the Total Facility Usage Ratio would not exceed 85% and
(y) the Total Facility Usage Ratio would not exceed 85% as determined on a pro
forma basis over the six month period immediately following the effective date
of such sale, transfer or lease, in form and substance satisfactory to the
Administrative Agent, based on reasonable projections of the financial
performance of the Borrower and (C) before and after giving effect to such
disposition, the Borrower is in compliance with Section 8.14 under the Existing
Credit Agreement in effect on the date hereof.

-53-



--------------------------------------------------------------------------------



 



     (e) any sale, transfer or lease of Property in the ordinary course of
business which is replaced by substantially similar or improved substitute
Property;
     (f) a sale or transfer of the Paperchase Businesses in accordance with
Section 8.14(c); and
     (g) other dispositions of assets (i) that do not have a Material Adverse
Effect and are not Collateral (ii) where the aggregate Net Book Value of such
assets to be sold or otherwise disposed of plus the Net Book Value of all other
such assets not included in the Collateral of the Borrower and its Subsidiaries
sold or otherwise disposed of under this clause (f)) during the period of time
from the Closing Date through the date of such sale does not, at the time of
such sale or other disposition, exceed 15% of the Consolidated Tangible Net
Worth at such time, (iii) are sold or otherwise disposed of in an arm’s length
transaction for fair market value (after giving effect to all tax benefits, if
any, associated with such sale or other disposition) and (iv) no Default or
Event of Default exists or would result from such sale.
     8.6. Acquisitions. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any stock or asset acquisitions (other than the
acquisition of assets in the ordinary course of such Person’s business, or
become or agree to become a general or limited partner, joint venturer or member
in any partnership, joint venture or limited liability company, as the case may
be; other than Acquisitions which satisfy the following criteria: (i) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(ii) such Acquisition shall be in (x) substantially the same or a similar type
of business as the Borrower and its Subsidiaries or (y) any other business not
included in clause (x) above (an “unrelated business”); provided that (1) the
Borrower and its Subsidiaries shall not, without the written consent of the
Required Lenders, be permitted to make any Acquisition in an unrelated business
with respect to which (a) the total assets (determined in accordance with GAAP)
acquired in connection therewith constitute more than 10% of Consolidated
Tangible Net Worth determined at the end of the most recently ended Fiscal
Quarter or (b) the net income attributable to the stock or assets acquired in
such Acquisition (determined in accordance with GAAP) for any rolling four
Fiscal Quarter period exceeds 10% of Consolidated Net Income for such four
Fiscal Quarters, (2) the Administrative Agent may determine, in its reasonable
discretion, whether any such Acquisition relates to substantially the same or a
similar type of business as the Borrower and its Subsidiaries or to an unrelated
business, and (3) if the assets or the business subject to any such Acquisition
is in an unrelated business, the Administrative Agent (as defined in the
Existing Credit Agreement in effect on the date hereof) shall be entitled to
conduct all due diligence on, and to collect any information relating to, such
assets as the Administrative Agent (as defined in the Existing Credit Agreement
in effect on the date hereof) may reasonably require prior to including any such
assets in the Aggregate Borrowing Base (as defined in the Existing Credit
Agreement effect on the date hereof) and/or the Domestic Borrowing Base (as
defined in the Existing Credit Agreement in effect on the date hereof), as
applicable, (iii) the Board of Directors and (if required by applicable law) the
shareholders of any Person to be acquired have approved the terms of the
Acquisition, (iv) the Borrower delivers to the Lenders on or before the date on
which it or any of its Subsidiaries agrees to or

-54-



--------------------------------------------------------------------------------



 



consummates such Acquisition a certificate of the principal financial or
accounting officer of the Borrower certifying as accurate and complete the
monthly pro forma financial projections attached thereto and demonstrating
immediately after giving effect to such Acquisition (x) the Total Facility Usage
Ratio would not exceed 85% and (y) the Total Facility Usage Ratio would not
exceed 85% as determined on a pro forma basis over the six month period
immediately following the effective date of such Acquisition, in form and
substance satisfactory to the Administrative Agent, based on reasonable
projections of the financial performance of the Borrower, and (v) the Borrower
is in compliance, both before and after giving effect thereto, with
Section 7.11, and (v) with respect to any Acquisition for which the
consideration paid by (i) the Borrower or its Subsidiaries exceeds $25,000,000
or (ii) by any of the Paperchase Companies exceeds $5,000,000, the Borrower
shall deliver a certificate of an Authorized Officer of the Borrower dated as of
the date of such Acquisition as to the solvency of the Borrower and its
Subsidiaries or the Paperchase Companies, as applicable, following the
consummation of such Acquisition and in form and substance satisfactory to the
Administrative Agent.
     8.7. Compliance with Environmental Laws. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e., releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that would violate any Environmental Law or bring such Real
Estate in violation of any Environmental Law.
     8.8. Employee Benefit Plans. Neither the Borrower nor any ERISA Affiliate
will:
     (a) engage in any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code which could result in a
material liability for the Borrower or any of its Subsidiaries; or
     (b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in Section 302 of ERISA, whether or not
such deficiency is or may be waived; or
     (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to Section 302(f) or Section 4068 of ERISA; or

-55-



--------------------------------------------------------------------------------



 



     (d) amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to Section 307 of ERISA or Section 401(a)(29) of
the Code; or
     (e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of Section 4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities; or
     (f) permit or take any action which would contravene any Applicable Pension
Legislation.
     8.9. Business Activities. The Borrower will not, and will not permit any of
its Subsidiaries to, engage directly or indirectly (whether through Subsidiaries
or otherwise) in any type of business other than (a) with respect to the
Borrower, the businesses conducted by them on the Closing Date, substantially as
conducted and operated by such Person as of such date and (b) with respect to
any Subsidiary of the Borrower, substantially as conducted and operated by the
Borrower on the Closing Date or in businesses reasonably incidental and
complementary thereto; provided that the Borrower and its Subsidiaries shall be
permitted to engage in any businesses permitted to be acquired in accordance
with Section 8.6.
     8.10. Fiscal Year. Except as provided in Section 6.4.1, the Borrower will
not, and will not permit any of it Subsidiaries to, change its Fiscal Quarter or
change its Fiscal Year.
     8.11. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(an “Affiliate Transaction”) (other than for services as employees, officers and
directors or for transactions between and among Borrower and/or Guarantors not
otherwise prohibited under this Credit Agreement) (i) with respect to which the
total consideration to be paid or received by (x) the Borrower or any of its
Subsidiaries (other than any of the Paperchase Companies) would exceed
$5,000,000 but be less than $10,000,000 or (y) any of the Paperchase Companies
would exceed $1,000,000 but be less that $3,000,000, unless the Administrative
Agent has provided its written consent to such Affiliate Transaction or unless
such transaction is in the ordinary course of business consistent with past
practice or (ii) with respect to which the total consideration to be paid or
received by (x) the Borrower or any of its Subsidiaries would exceed $10,000,000
or (y) any of the Paperchase Companies would exceed $3,000,000, including, in
each case, any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business (after taking into consideration the totality of the
relationship between the

-56-



--------------------------------------------------------------------------------



 



Borrower and the relevant Affiliate of which such transaction is a part) and
provided such transaction is not otherwise prohibited by this Credit Agreement.
Notwithstanding anything to the contrary contained in this Section 8.11, (i) the
Pershing Square Transactions (as defined in the Existing Credit Agreement in
effect on the date hereof) shall not be prohibited under this Section 8.11 and
(ii) any restriction on Affiliate Transactions that would constitute a breach
under Section 9.14 of the Existing Credit Agreement shall not be restricted by
this Section 8.11. For the avoidance of doubt, this Section 8.11 does not cover
any dispositions or licenses concerning Intellectual Property.
     8.12. Changes in Governing Documents. The Borrower will not, and will not
permit any of its Subsidiaries to, amend in any respect its Governing Documents
in the event such change would be adverse to the Lenders; provided that the
Borrower or any Guarantor shall be permitted to change its respective
jurisdiction of organization or formation so long as the Borrower or such
Guarantor provides the Administrative Agent and the Collateral Agent with
written notice not less than thirty (30) days prior to such change; provided
further that the Borrower may amend or modify its Governing Documents from time
to time to the extent necessary to permit the Pershing Square Warrant
Transaction (as defined in the Existing Credit Agreement in effect on the date
hereof) and the performance of its obligations thereunder.
     8.13. Inconsistent Agreements. After the date hereof, the Borrower shall
not, and shall not permit any of its Subsidiaries to, enter into or become
subject to any restriction on the ability of the Borrower or such Subsidiary to
make dividends or distributions in cash or kind to the Borrower or such
Subsidiary, to make loans, advances or other payments of whatsoever nature to
the Borrower or such Subsidiary, or to make transfers or distributions of all or
any part of its assets to the Borrower or such Subsidiary either in its
Governing Documents or in any agreement or contract to which it is a party
(other than restrictions in this Credit Agreement and the other Loan Documents),
nor shall any of them enter into any indenture, agreement, instrument or other
arrangement or any amendment of an existing indenture, agreement, instrument or
other arrangement which, (a) directly or indirectly prohibits or restrains, or
has the effect of prohibiting or restraining, or could reasonably be expected to
impose materially adverse conditions upon, the incurrence of the Obligations
under the Loan Documents, any provisions of this Credit Agreement (including
without limitation Section 5 hereof) or the amending of any of the Loan
Documents, or (b) contains any provision which would be violated or breached by
the making of Loans to the Borrower, the incurrence of Indebtedness by the
Borrower hereunder, or by the performance by the Borrower or any of its
Subsidiaries of any of its obligations under any Loan Document.
     8.14. Additional Paperchase Companies Covenants. In addition to the other
provisions in this Section 8, the Borrower covenants and agrees as to the
Paperchase Companies that
     (a) except as required by applicable laws, the business of the Paperchase
Companies shall be conducted in the ordinary and usual course and the Paperchase
Companies shall use their reasonable best efforts to preserve their business
organizations intact and maintain existing relations and goodwill in all
material respects with

-57-



--------------------------------------------------------------------------------



 



Governmental Authorities, customers, suppliers, distributors, creditors,
lessors, licensors, vendors, employees, outside contractors, agents and business
associates and keep available the services of the Paperchase Companies’
employees, outside contractors and agents;
     (b) the Borrower shall use reasonable commerical efforts to find
third-party buyers for the Paperchase Companies for a purchase price in excess
of the purchase price set forth in the Purchase Offer, including (i) promptly
hiring a financial advisor, (ii) establishing a data room and broadly soliciting
potential purchasers, and (iii) providing the Lenders such information as they
may reasonably request; and
     (c) the Borrower or any of its Subsidiaries will not transfer, sell, lease,
license, mortgage, pledge, surrender, encumber, divest, cancel, abandon or allow
to lapse or expire or otherwise dispose of any material assets (including
Intellectual Property), licenses, operations, rights, product lines, businesses
or interests therein of the Paperchase Companies, including capital stock of the
Paperchase Companies, provided that the Borrower or any of its Subsidiaries may
sell the Paperchase Businesses substantially as a whole for cash so long as the
Net Cash Proceeds of such sale are promptly applied as mandatory prepayments
pursuant to Section 3.3 in amounts sufficient to repay the outstanding Loans in
full, including all accrued and unpaid amounts under the Term Loan Facility;
     8.15. Permitted Restructuring Transactions. Notwithstanding the foregoing,
the provisions of this Section 8 (other than Sections 8.5.2(d)(iv) and 8.14)
shall not restrict the ability of the Borrower and its Subsidiaries from
consummating any Permitted Restructuring Transaction.
9. CLOSING CONDITIONS.
     The obligations of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:
     9.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders. Each Lender and the Administrative Agent shall have received a fully
executed copy of each such documents.
     9.2. Certified Copies of Governing Documents. Each of the Lenders shall
have received from the Borrower and each of its Subsidiaries a copy, certified
by a duly authorized officer of such Person to be true and complete on the
Closing Date, of each of its Governing Documents and the Existing Credit
Agreement (as amended) as in effect on such date of certification.
     9.3. Corporate or Other Action. All corporate (or other) action (including
certified copies of the board minutes and/or resolutions authorizing the
execution of the Loan Documents to which such Person is a party) necessary for
the valid execution, delivery and performance by the Borrower and the Guarantors
of this Credit Agreement

-58-



--------------------------------------------------------------------------------



 



and the other Loan Documents to which it is or is to become a party shall have
been duly and effectively taken, and evidence thereof satisfactory to the
Lenders shall have been provided to each of the Lenders.
     9.4. Incumbency Certificate. Each of the Lenders and the Administrative
Agent shall have received from the Borrower and the Guarantors an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of the Borrower or such Guarantor, and giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign, in the name
and on behalf of the Borrower and such Guarantors, each of the Loan Documents to
which the Borrower or such Guarantor is or is to become a party; (b) in the case
of the Borrower, to make a Notice of Borrowing; and (c) to give notices and to
take other action on its behalf under the Loan Documents.
     9.5. UCC Search Results. The Administrative Agent shall have received the
results of Uniform Commercial Code searches (and the equivalent thereof in all
applicable foreign jurisdictions), indicating that the Borrower and the
Paperchase Businesses have no Liens other than Permitted Liens and otherwise in
form and substance satisfactory to the Administrative Agent.
     9.6. Solvency Certificate. Each of the Lenders and the Administrative Agent
shall have received an officer’s certificate of the Borrower dated as of the
Closing Date as to the solvency of the Borrower and its Subsidiaries following
the consummation of the transactions contemplated herein and in form and
substance satisfactory to the Lenders.
     9.7. Opinion of Counsel. Each of the Lenders and the Agents shall have
received a favorable legal opinion addressed to the Lenders and the Agents dated
as of the Closing Date, in form and substance satisfactory to the Lenders and
the Agents, from:
     (a) Baker & McKenzie, counsel to the Borrower and the Guarantors; and
     (b) Thomas Carney, Esq., General Counsel to the Borrower and the
Guarantors.
     9.8. Payment of Premium and Expenses. The Borrower shall have paid to the
Lenders or the Administrative Agent, as appropriate, the Closing Discount
pursuant to Section 2.2.1 and the fees and expenses of (i) the Administrative
Agent’s Special Counsel and (ii) Blackstone Advisory Services, L.P.
     9.9. Disbursement Instructions. The Administrative Agent shall have
received a Notice of Borrowing and disbursement instructions from the Borrower,
indicating how the proceeds of the Loans are to be disbursed.
     9.10. Validity of Liens. The Pledge Agreement shall be effective to create
in favor of the Administrative Agent a legal, valid and enforceable first
priority security interest in and Lien upon the Collateral free and clear of
other Liens. The Pledged Shares shall entitle the holder to the proportional
interest of approximately 65% in Paperchase

-59-



--------------------------------------------------------------------------------



 



free and clear of all material liabilities relating to the Borrower and its
Subsidiaries (other than liabilities to the extent relating to Paperchase and
Superstores). All filings, recordings, deliveries of instruments and other
actions necessary or desirable in the opinion of the Administrative Agent to
protect and preserve such security interests shall have been duly effected. The
Administrative Agent shall have received evidence thereof in form and substance
satisfactory to the Administrative Agent.
     9.11. Consents and Approvals. Each of the Lenders and the Administrative
Agent shall have received evidence that all consents and approvals necessary to
complete all transactions contemplated hereby, including the approval by the
“Required Lenders” (as defined in the Existing Credit Agreement in effect on the
date hereof) of the Transactions have been obtained.
     9.12. Other Transactions. The execution and delivery of the Purchase Offer
and the Warrant and Registration Rights Agreement shall take effect
simultaneously with the transactions contemplated by this Credit Agreement.
     9.13. Representations True; No Event of Default. Each of the
representations and warranties of the Borrower and any of its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true and correct as of the date as of which they were made and shall
also be true and correct at and as of the time of the making of such Loan, with
the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or permitted by this Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate do not result in a Material
Adverse Effect, and to the extent that such representations and warranties
relate expressly to an earlier date) and no Default or Event of Default shall
have occurred and be continuing. The Administrative Agent shall have received a
certificate of the Borrower signed by an authorized officer of the Borrower to
such effect.
     9.14. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan.
     9.15. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and their counsel, and the
Lenders, the Administrative Agent and such counsel shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Administrative Agent may reasonably request.

-60-



--------------------------------------------------------------------------------



 



10. [Reserved]
11. EVENTS OF DEFAULT; ACCELERATION; ETC.
     11.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
     (a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and the
Administrative Agent shall have delivered to the Borrower written notice of such
Default;
     (b) the Borrower or any of its Subsidiaries shall fail to pay any interest
on the Loans, any fees, or other sums due hereunder or under any of the other
Loan Documents, within three (3) days following the date upon which the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and the
Administrative Agent shall have delivered to the Borrower written notice of such
Default;
     (c) the Borrower shall fail to comply with any of its covenants contained
in Sections 7.1, 7.4, 7.5.1, the first sentence of 7.6, 7.11 or 8 (other than
8.7 and 8.8), and the Administrative Agent shall have delivered to the Borrower
written notice of such Default;
     (d) the Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this Section 11.1) for thirty (30) days
after written notice of such failure has been given to the Borrower by the
Administrative Agent (such grace period to be applicable only in the event such
Default can be remedied by corrective action of the Borrower as determined by
the Administrative Agent in its sole discretion);
     (e) any representation or warranty of the Borrower or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated, and the
underlying events or circumstances are not cured within thirty (30) days after
written notice of such Default has been given to the Borrower by the
Administrative Agent (such grace period to be applicable only in the event the
underlying events or circumstances can be remedied by corrective action of the
Borrower as determined by the Administrative Agent in its sole discretion);
     (f) (i) the Borrower or any of its Subsidiaries shall fail to pay at
maturity, or within any applicable period of grace, any obligation for
Indebtedness with an aggregate outstanding principal amount in excess of
$25,000,000 or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound evidencing or securing
Indebtedness with an aggregate outstanding principal amount in

-61-



--------------------------------------------------------------------------------



 



excess of $25,000,000 for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof, or any
such holder or holders shall rescind or shall have a right to rescind the
purchase of any such obligations; or (ii) any of the Paperchase Companies shall
fail to pay at maturity, or within any applicable period of grace, any
obligation for Indebtedness with an aggregate outstanding principal amount in
excess of $10,000,000 or fail to observe or perform any material term, covenant
or agreement contained in any agreement by which it is bound evidencing or
securing Indebtedness with an aggregate outstanding principal amount in excess
of $10,000,000 for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or any such
holder or holders shall rescind or shall have a right to rescind the purchase of
any such obligations, and, in in the case of each of clauses (i) and (ii), such
Default is not cured within fifteen (15) days after written notice of such
Default has been given to the Borrower by the Administrative Agent;
     (g) the Borrower or any of its Subsidiaries shall make an assignment for
the benefit of creditors, or admit in writing its inability to pay or generally
fail to pay its debts as they mature or become due, or shall petition or apply
for the appointment of a trustee or other custodian, liquidator, receiver or
administrator of the Borrower or any of its Subsidiaries or of any substantial
part of the assets of the Borrower or any of its Subsidiaries or shall commence
any case or other proceeding relating to the Borrower or any of its Subsidiaries
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing, or if any such petition or application shall be filed or
any such case or other proceeding shall be commenced against the Borrower or any
of its Subsidiaries and the Borrower or any of its Subsidiaries shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition
or application shall not have been dismissed within forty-five (45) days
following the filing thereof;
     (h) a decree or order is entered appointing any such trustee, custodian,
liquidator, receiver or administrator or adjudicating the Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;
     (i) there shall remain in force, undischarged, unsatisfied and unstayed,
for more than sixty days, whether or not consecutive, any final judgment against
the Borrower or any of its Subsidiaries that, with other outstanding final
judgments, undischarged, against (i) the Borrower or any of its Subsidiaries
exceeds in the aggregate $25,000,000 or (ii) any of the Paperchase Companies
exceeds in the aggregate $10,000,000, and, in the case of each of clauses
(i) and (ii), such Default is not cured within fifteen (15) days after written
notice of such Default has been given to the Borrower by the Administrative
Agent;

-62-



--------------------------------------------------------------------------------



 



     (j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents or contest the Administrative Agent’s
security interests and liens in any portion of the Collateral or the priority of
the Administrative Agent’s security interests and liens in any portion of the
Collateral contemplated by the Pledge Agreement, shall be commenced by or on
behalf of the Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof, and the Administrative Agent shall have delivered to the
Borrower written notice of such Default;
     (k) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or
a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $25,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $25,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of Section 302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event
(A) could be expected to result in liability of (x) the Borrower or any of its
Subsidiaries or (y) any of the Paperchase Companies to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding, in the case of (x),
$25,000,000 or, in the case of (y), $10,000,000, and (B) could constitute
grounds for the termination of such Guaranteed Pension Plan by the PBGC, for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan or for the imposition of a lien in favor
of such Guaranteed Pension Plan; or (ii) the appointment by a United States
District Court of a trustee to administer such Guaranteed Pension Plan; or
(iii) the institution by the PBGC of proceedings to terminate such Guaranteed
Pension Plan, and in the case of each of clauses (i), (ii) or (iii), such
Default is not cured within thirty (30) days after written notice of such
Default has been given to the Borrower by the Administrative Agent;
     (l) the Borrower or any of its Subsidiaries shall be enjoined, restrained
or in any way prevented by the order of any Governmental Authority from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days and such restraint or enjoinment or
similar restriction by any Governmental Authority would have a Material Adverse
Effect, and the Administrative Agent shall have delivered to the Borrower
written notice of such Default;
     (m) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by the Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect, and such Default is not cured within
thirty (30) days after

-63-



--------------------------------------------------------------------------------



 



written notice of such Default has been given to the Borrower by the
Administrative Agent (such grace period to be applicable only in the event such
Default can be remedied by corrective action of the Borrower as determined by
the Administrative Agent in its sole discretion)
     (n) a Change of Control shall occur, and the Administrative Agent shall
have delivered to the Borrower written notice of such Default;
     (o) any Lien under the Pledge Agreement on any Collateral shall, at any
time, cease to be in full force and effect (other than in accordance with the
terms of the Pledge Agreement and this Credit Agreement) for any reason other
than the satisfaction in full of all of the Obligations or the release of any
such Lien in accordance with the terms hereof or (ii) the Pledge Agreement or
any Lien created thereunder on any Collateral shall be declared invalid or
unenforceable or the Borrower shall assert in writing that any such Lien is
invalid or unenforceable, and, in any such case, such event or circumstance
continues for 10 days, and the Administrative Agent shall have delivered to the
Borrower written notice of such Default; and
     (p) an Event of Default under the Existing Credit Agreement;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in Sections 11.1(g) or (h), all such amounts shall become immediately
due and payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.
     11.2. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to Section 11.1, each Lender, if
owed any amount with respect to the Loans, may, with the consent of the Required
Lenders but not otherwise, proceed to protect and enforce its rights by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Credit Agreement and
the other Loan Documents or any instrument pursuant to which the Obligations to
such Lender are evidenced, including as permitted by applicable law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of such Lender. No remedy herein
conferred upon any Lender or any Agent or the holder of any Note is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

-64-



--------------------------------------------------------------------------------



 



     11.3. Distribution of Proceeds. In the event that, following the occurrence
or during the continuance of any Default or Event of Default, the Administrative
Agent or any Lender, as the case may be, receives any monies in connection with
the enforcement of its rights hereunder or under any of the other Loan
Documents, such monies shall be distributed for application as follows:
     (a) First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent or the Collateral Agent in connection with the collection
of such monies by the Administrative Agent or the Collateral Agent, for the
exercise, protection or enforcement by the Administrative Agent of all or any of
the rights, remedies, powers and privileges of the Administrative Agent or the
Collateral Agent under this Credit Agreement or any of the other Loan Documents
in support of any provision of adequate indemnity to the Administrative Agent or
the Collateral Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent or the Collateral
Agent to such monies;
     (b) Second, to pay any fees, indemnities or expense reimbursements then due
to the Administrative Agent from the Borrower or any Guarantor pursuant to the
terms of any Loan Document;
     (c) Third, to pay interest due in respect of the Loans;
     (d) Fourth, to pay or prepay principal of the Loans;
     (e) Fifth, to the payment of any other Obligation due to the Administrative
Agent or any Lender by the Borrower or any Guarantor;
     (f) Sixth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
12. THE AGENTS.
     12.1. Authorization.
     (a) Effective on the Closing Date, (i) the Borrower and the Lenders hereby
irrevocably appoints Pershing Square Capital as Administrative Agent, (ii) each
of the Lenders authorizes the Administrative Agent to appoint Pershing Square
Capital as Collateral Agent hereunder and under the other Loan Documents. The
Borrower and the Lenders authorize Pershing Square Capital to take all actions
and file all such documents and statements to reflect such assignment.
     (b) Each of the Lenders hereby irrevocably appoints Pershing Square Capital
to act on its behalf as Administrative Agent hereunder and under the other Loan
Documents. The Administrative Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Administrative Agent,

-65-



--------------------------------------------------------------------------------



 



together with such powers as are reasonably incident thereto, including the
authority, without the necessity of any notice to or further consent of the
Lenders, from time to time to take any action with respect to any Collateral or
the Pledge Agreement which may be necessary to perfect, maintain perfected or
insure the priority of the security interest in and liens upon the Collateral
granted pursuant to the Pledge Agreement, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Administrative Agent.
     (c) The relationship between each Agent and each of the Lenders is that of
an independent contractor. The use of the terms “Administrative Agent” and
“Collateral Agent” is for convenience only and is used to describe, as a form of
convention, the independent contractual relationship between each such Agent and
each of the Lenders.
     (d) As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Collateral Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents. Such actions include the
designation of the Collateral Agent as “secured party” or the like on all
financing statements and other documents and instruments, whether recorded or
otherwise, relating to the attachment, perfection, priority or enforcement of
any security interests in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent.
     (e) Each Lender appoints the Collateral Agent to act on its behalf as
security trustee under and in connection with the Collateral, the Pledge
Agreement and any other documents associated therewith, and agrees that the
Collateral Agent shall hold the Charged Assets (as such term is defined in the
Pledge Agreement) on trust for the Lenders on the terms and conditions contained
therein. Nothing in this Credit Agreement shall constitute the Collateral Agent
(except as expressly provided in this Section 12.1(e) or in the Pledge
Agreement) as a trustee or fiduciary of any other person. The perpetuity period
under the rule against perpetuities, if applicable to this Credit Agreement,
shall be the period of eighty years from the date of this Credit Agreement. The
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Collateral Agent in this Section 12 with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with the Collateral,
the Pledge Agreement and any other documents associated therewith, as fully as
if the term “Administrative Agent” as used in this Section 12 included the
Collateral Agent with respect to such acts or omissions (and including any
affiliates of the Collateral Agent and the officers, directors, employees,
agents and attorneys-in-fact of the Collateral Agent and any affiliates
thereof), and (ii) as additionally provided herein with respect to the
Collateral Agent.
     12.2. Employees and Agents. The Administrative Agent may exercise its
powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents. The Administrative

-66-



--------------------------------------------------------------------------------



 



Agent may utilize the services of such Persons as the Administrative Agent in
its sole discretion may reasonably determine, and all reasonable fees and
expenses of any such Persons shall be paid by the Borrower.
     12.3. No Liability. None of the Administrative Agent nor any of their
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders. Except as expressly set
forth hereunder and in the other Loan Documents, the Administrative Agent shall
have no duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.
     12.4. No Representations.
     12.4.1. General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, any
of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements,

-67-



--------------------------------------------------------------------------------



 



warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Borrower or any of its Subsidiaries, or be bound to ascertain or inquire as
to the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Notes or to inspect any of the
properties, books or records of the Borrower or any of its Subsidiaries. The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Administrative Agent has not made nor does it now make any representations
or warranties, express or implied, nor does it assume any liability to the
Lenders, with respect to the credit worthiness or financial conditions of the
Borrower or any of its Subsidiaries. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.
     12.4.2. Closing Documentation, Etc. For purposes of determining compliance
with the conditions set forth in Section 9, each Lender that has executed this
Credit Agreement shall be deemed to have consented to, approved or accepted, or
to be satisfied with, each document and matter either sent, or made available,
by the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent active upon the Borrower’s account shall have received
notice from such Lender prior to the Closing Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
the Administrative Agent to such effect on or prior to the Closing Date.
     12.5. Payments.
     12.5.1. Payments to Administrative Agent. A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders, except as otherwise expressly provided herein or in any of the
other Loan Documents.
     12.5.2. Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person

-68-



--------------------------------------------------------------------------------



 



to whom any such distribution shall have been made shall either repay to the
Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
     12.5.3. Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that fails (a) to make available to the Administrative Agent its pro rata
share of any Loan or (b) to comply with the provisions of Section 14.1 with
respect to making dispositions and arrangements with the other Lenders, where
such Lender’s share of any payment received, whether by setoff or otherwise, is
in excess of its pro rata share of such payments due and payable to all of the
Lenders, in each case as, when and to the full extent required by the provisions
of this Credit Agreement, shall be deemed delinquent (a “Delinquent Lender”) and
shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied. A Delinquent Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans. The Delinquent Lender hereby authorizes the Administrative
Agent to distribute such payments to the nondelinquent Lenders in proportion to
their respective pro rata shares of all outstanding Loans. A Delinquent Lender
shall be deemed to have satisfied in full a delinquency when and if, as a result
of application of the assigned payments to all outstanding Loans of the
nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
     12.6. Holders of Notes. The Administrative Agent may deem and treat the
payee of any Note as the absolute owner or purchaser thereof for all purposes
hereof until it shall have been furnished in writing with a different name by
such payee or by a subsequent holder, assignee or transferee.
     12.7. Indemnity. The Lenders ratably, in accordance with their respective
percentages of the aggregate Total Commitment, agree hereby to indemnify and
hold harmless the Administrative Agent and its affiliates (including any of the
officers, directors, employees, agents and attorneys-in-fact of any thereof)
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Administrative Agent or such affiliate has not been reimbursed by the
Borrower as required by Section 14.2), and liabilities of every nature and
character arising out of or related to this Credit Agreement, the Notes, or any
of the other Loan Documents or the transactions contemplated or evidenced hereby
or thereby, or the Administrative Agent’s actions taken hereunder or thereunder,
except to the extent that any of the same shall be directly caused by the
Administrative Agent’s willful misconduct or gross negligence.

-69-



--------------------------------------------------------------------------------



 



     12.8. The Agents as Lenders. In its individual capacity, Pershing Square
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes, as it would have were it not also an Affiliate of the Administrative
Agent.
     12.9. Resignation. The Administrative Agent may resign at any time by
giving sixty (60) days prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Upon the acceptance of any appointment as an
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s
resignation, the provisions of this Credit Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
     Any resignation by Pershing Square Capital as Administrative Agent pursuant
to this Section 12.9 shall also constitute its resignation as Collateral Agent
to the extend that Pershing Square Capital is acting in such capacities at such
time. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the Collateral Agent and (b) the
Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.
     12.10. Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof. The Administrative
Agent hereby agrees that upon receipt of any notice under this Section 12.10 it
shall promptly notify the other Lenders of the existence of such Default or
Event of Default.
     12.11. Administrative Agent May File Proofs of Claim.
     (a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding, under any such assignment or otherwise:

-70-



--------------------------------------------------------------------------------



 



     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under the terms of this Credit Agreement) allowed in such
proceeding or under any such assignment; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     (b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding or under any such assignment is
hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, nevertheless to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the terms of
this Credit Agreement.
     (c) Nothing contained herein shall authorize the Administrative Agent to
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.
     12.12. Duties in the Case of Enforcement. In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if
(a) so requested by the Required Lenders and (b) the Lenders have provided to
the Administrative Agent such additional indemnities and assurances against
expenses and liabilities as the Administrative Agent may reasonably request,
proceed to enforce the provisions of the Pledge Agreement authorizing the sale
or other disposition of all or any part of the Collateral and exercise all or
any such other legal and equitable and other rights or remedies as it may have
in respect of such Collateral. The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such sale
or other disposition, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.
     12.13. Release of Collateral and Guarantors. The Lenders hereby authorize
the Administrative Agent to enter into any agreement or execute any document
evidencing

-71-



--------------------------------------------------------------------------------



 



the release of any liens and security interests in connection with any sale or
other disposition of Collateral permitted hereunder or to subordinate any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such Property that is permitted by
Section 8.2. The Lenders hereby authorize the Administrative Agent to enter into
any agreement or execute any document evidencing the release of any Guarantor
from its obligations under this Credit Agreement and the other Loan Documents if
such Person ceases to be a Subsidiary as a result of a transactions not
prohibited hereunder. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 12.13.
     12.14. Matters Relating to Collateral. Each of the Lenders hereby agrees
that the Required Lenders shall instruct the Administrative Agent with respect
to any notices, instructions or otherwise to be provided by the Lenders or any
of them to the Collateral Agent pursuant to the terms hereunder and under the
Pledge Agreement. Each Lender further agrees that is shall not provide any
notice, instruction or otherwise to the Collateral Agent other than through the
Administrative Agent, acting on the instruction of the Required Lenders
hereunder.
13. SUCCESSORS AND ASSIGNS.
     13.1. General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an Eligible
Assignee in accordance with the provisions of Section 13.2, (b) by way of
participation in accordance with the provisions of Section 13.4 or (c) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 13.6 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 13.4 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement or
any of the other Loan Documents.
     13.2. Assignments. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that:
     (a) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment, as
applicable, assigned;

-72-



--------------------------------------------------------------------------------



 



     (b) any assignment of a Commitment must be approved by the Administrative
Agent (whether or not the proposed assignee is itself a Lender with a Commitment
or would otherwise qualify as an Eligible Assignee); and
     (c) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 13.3, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance have the rights and obligations of a Lender under this
Credit Agreement, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of (i) Sections 4.1.2, 4.3 and 4.4 and
(ii) Section 13.3 notwithstanding such assignment, with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.4.
     13.3. Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     13.4. Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Agents sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Credit Agreement (including
all or a portion of its Commitment and/or the Loans owing to it); provided that
(a) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (b) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (c) the Borrower, the Agents
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any

-73-



--------------------------------------------------------------------------------



 



provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that would reduce the principal
of or the interest rate on any Loans, extend the term or increase the amount of
the Commitment of such Lender as it relates to such Participant, reduce the
amount of any fees to which such Participant is entitled or extend any regularly
scheduled payment date for principal or interest. Subject to Section 13.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.1.2, 4.3 and 4.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.2. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 14.1 as though it were a Lender, provided such Participant agrees to be
subject to Section 14.1 as though it were a Lender.
     13.5. Payments to Participants. A Participant shall not be entitled to
receive any greater payment under Sections 4.1.2, 4.3 and 4.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 4.1.2 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.1.3 as though it were a
Lender.
     13.6. Miscellaneous Assignment Provisions. Any Lender may at any time grant
a security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation
(a) any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341 and (b) with respect to any Lender that is a Fund, to any lender or
any trustee for, or any other representative of, holders of obligations owed or
securities issued by such Fund as security for such obligations or securities or
any institutional custodian for such Fund or for such lender; provided that no
such grant shall release such Lender from any of its obligations hereunder,
provide any voting rights hereunder to the secured party thereof, substitute any
such secured party for such Lender as a party hereto or affect any rights or
obligations of the Borrower or Administrative Agent hereunder. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
     13.7. New Notes. Upon its receipt of an Assignment and Acceptance executed
by the parties to such assignment, together with each Note subject to such
assignment, the Administrative Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrower and
the Lenders (other than the assigning Lender). Within five (5) Business Days
after receipt of such notice and upon

-74-



--------------------------------------------------------------------------------



 



the request of the Assignee, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent, in exchange for each surrendered Note, a
new Note to the order of such Assignee in an amount equal to the amount assumed
by such Assignee pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be cancelled and returned to the Borrower.
14. PROVISIONS OF GENERAL APPLICATION.
     14.1. Setoff. The Borrower hereby grant to each Agent and each of the
Lenders a continuing lien, security interest and right of setoff as security for
all liabilities and obligations to each Agent and each Lender, whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of such Agent or such Lender or any Lender Affiliate and
their successors and assigns or in transit to any of them. Regardless of the
adequacy of any Collateral, if any of the Obligations are due and payable and
have not been paid or any Event of Default shall have occurred, any deposits or
other sums credited by or due from any of the Lenders to the Borrower and any
securities or other property of the Borrower in the possession of such Lender
may be applied to or set off by such Lender against the payment of Obligations
and any and all other liabilities, direct, or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, of the Borrower to such
Lender. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED. Each of the Lenders agrees with each other Lender that
(i) if an amount to be set off is to be applied to Indebtedness of the Borrower
to such Lender, other than Indebtedness evidenced by the Notes held by such
Lender, such amount shall be applied ratably to such other Indebtedness and to
the Indebtedness evidenced by all such Notes held by such Lender, and (ii) if
such Lender shall receive from the Borrower, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
claim evidenced by the Notes held by such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Credit Agreement;
provided that if all or

-75-



--------------------------------------------------------------------------------



 



any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.
     14.2. Expenses. The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) any taxes (including
any interest and penalties in respect thereto) payable by any Agent or any of
the Lenders (other than taxes based upon any Agent’s or any Lender’s net income)
on or with respect to the transactions contemplated by this Credit Agreement
(the Borrower hereby agreeing to indemnify the Agents and each Lender with
respect thereto), (c) the reasonable fees, expenses and disbursements of the
Administrative Agent’s Special Counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, (d) the fees, expenses
and disbursements of the Administrative Agent or any of its affiliates incurred
by the Administrative Agent or such affiliate in connection with the
preparation, syndication, administration or interpretation of the Loan Documents
and other instruments mentioned herein, (e) all reasonable out-of-pocket
expenses (including without limitation reasonable attorneys’ fees and costs,
which attorneys may be employees of any Lender or any Agent, and reasonable
consulting, accounting, appraisal, investment banking and similar professional
fees and charges) incurred by any Lender or any Agent in connection with the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or any of its Subsidiaries or the administration thereof after the
occurrence of a Default or Event of Default (including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiation) and (f) all
reasonable fees, expenses and disbursements of any Lender or any Agent incurred
in connection with Uniform Commercial Code searches. The covenants contained in
this Section 14.2 shall survive payment or satisfaction in full of all other
obligations.
     14.3. Indemnification. The Borrower and the Guarantors jointly and
severally agree to indemnify and hold harmless each Agent and each Lender and
any of their respective Affiliates (including any affiliates and/or the
officers, directors, employees, agents, attorneys-in-fact or advisors of any of
the same) (each such Person being called an “Indemnitee”) from and against any
and all claims, actions and suits whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby or the Transactions, in each
case including, without limitation, the reasonable fees and disbursements of
counsel and allocated costs of internal counsel incurred in connection with any
such investigation, litigation or other proceeding. In litigation, or the
preparation therefor, each Lender and each Agent and any of their Affiliates
shall be entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrower and the Guarantors jointly and severally agree to pay
promptly the reasonable fees and expenses of such counsel. No

-76-



--------------------------------------------------------------------------------



 



Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby or the Transactions. If, and to the
extent that the obligations of the Borrower and the Guarantors under this
Section 14.3 are unenforceable for any reason, the Borrower and the Guarantors
hereby jointly and severally agree to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. The covenants contained in this Section 14.3 shall survive
payment or satisfaction in full of all other Obligations.
     14.4. Treatment of Certain Confidential Information.
     14.4.1. Confidentiality. Each of the Lenders and the Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives, to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices, any
non-public information supplied to it by the Borrower or any of its Subsidiaries
pursuant to this Credit Agreement that is identified by such Person as being
confidential at the time the same is delivered to the Lenders or the Agents,
provided that nothing herein shall limit the disclosure of any such information
(a) after such information shall have become public other than through a
violation of this Section 14.4, or becomes available to any of the Lenders or
the Agents on a nonconfidential basis from a source other than the Borrower,
(b) to the extent required by statute, rule, regulation or judicial process,
(c) to counsel for any of the Lenders or the Agents, (d) to bank examiners or
any other regulatory authority having jurisdiction over any Lender or any Agent,
or to auditors or accountants, (e) to any Agent, any Lender or any Financial
Affiliate, (f) in connection with any litigation to which any one or more of the
Lenders, the Agents or any Financial Affiliate is a party, or in connection with
the enforcement of rights or remedies hereunder or under any other Loan
Document, (g) to a Lender Affiliate or a Subsidiary or affiliate of any Agent,
(h) to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees to be bound by the
provisions of Section 14.4 or (i) with the consent of the Borrower. Moreover,
each of the Agents, the Lenders and any Financial Affiliate is hereby expressly
permitted and licensed by the Borrower during the term of this Credit Agreement
and the Pledge Agreement and thereafter to refer to the Borrower and its
Subsidiaries in connection with any advertising, promotion or marketing
undertaken by such Agent, such Lender or such Financial Affiliate and, for such
purpose, such Agent, such Lender or such Financial Affiliate may utilize any
trade name, trademark, logo or other distinctive symbol

-77-



--------------------------------------------------------------------------------



 



associated with the Borrower or any of its Subsidiaries or any of their
businesses without payment of royalty or other compensation to the Borrower or
any of its Subsidiaries (and subject, during the term hereof and before an Event
of Default to sufficient quality control by Borrower and the applicable
Subsidiaries).
     14.4.2. Prior Notification. Unless specifically prohibited by applicable
law or court order, each of the Lenders and the Agents shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.
     14.4.3. Other. In no event shall any Lender or any Agent be obligated or
required to return any materials furnished to it or any Financial Affiliate by
the Borrower or any of its Subsidiaries. The obligations of each Lender under
this Section 14.4 shall supersede and replace the obligations of such Lender
under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans from any Lender.
     14.5. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of its Subsidiaries pursuant hereto shall be deemed to have
been relied upon by the Lenders, the Agents, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Credit Agreement or the
Notes or any of the other Loan Documents remains outstanding or any Lender has
any obligation to make any Loans, and for such further time as may be otherwise
expressly specified in this Credit Agreement. All statements contained in any
certificate or other paper delivered to any Lender or any Agent at any time by
or on behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary hereunder.
     14.6. Notices. Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or the Notes shall be in writing (which
includes by setting forth such notice or other communication on a site on the
World Wide Web (a “Website Posting”) if notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 14.6) and shall be delivered in hand, mailed by United States registered
or certified first class mail, postage prepaid, sent by overnight courier, or
sent by telegraph, telecopy, facsimile or telex and confirmed by delivery via
courier or postal service, addressed as follows:

-78-



--------------------------------------------------------------------------------



 



     (a) if to the Borrower, at 100 Phoenix Drive, Ann Arbor, Michigan USA
48108, Attention: Edward W. Wilhelm, Senior Vice President and Chief Financial
Officer, with a copy to Thomas D. Carney, General Counsel, at the same address,
or at such other address for notice as the Borrower shall last have furnished in
writing to the Person giving the notice;
     (b) if to the Administrative Agent, at 888 Seventh Avenue, 29th Floor, New
York, New York 10019, USA, Attention: Roy J. Katzovicz, with a copy to Sullivan
& Cromwell LLP, 125 Broad Street, New York, New York 10004, USA, Attention:
Andrew G. Dietderich, or such other address for notice as the Administrative
Agent shall last have furnished in writing to the Person giving the notice;
     (c) if to any Lender, at 888 Seventh Avenue, 29th Floor, New York, New York
10019, USA, Attention: Roy J. Katzovicz, with a copy to Sullivan & Cromwell LLP,
125 Broad Street, New York, New York 10004, USA, Attention: Andrew G.
Dietderich, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice; and
     (d) the Borrower’s website on the Internet is available at the website
address www.bordersgroupinc.com.
     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by such officer or the sending of such facsimile,
(ii) if sent by registered or certified first-class mail, postage prepaid, on
the third Business Day following the mailing thereof, (iii) if delivered by a
Website Posting, upon delivery of a notice or other communication of such
posting (including the information necessary to access such site) by another
means set forth in this Section 14.6 and (iv) notices and other communications
sent to an e-mail address shall be deemed received on the next Business Day
following the sending thereof (unless the sender receives a return email or
otherwise indicating that such notice or other communication has not been
received by the recipient at such email address, in which case the sender shall
deliver such notice or communication by an alternate means), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient. Any
notice or other communication to be made hereunder or under the Notes, even if
otherwise required to be in writing under other provisions of this Credit
Agreement or the Notes, may alternatively be made in an electronic record
transmitted electronically under such authentication and other procedures as the
parties hereto may from time to time agree in writing (but not an electronic
record), and such electronic transmission shall be effective at the time set
forth in such procedures. Unless otherwise expressly provided in such
procedures, such an electronic record shall be equivalent to a writing under the
other provisions of this Credit Agreement or the Notes, and such authentication,
if made in compliance with the procedures so agreed by the parties hereto in
writing (but not an electronic record), shall be equivalent to a signature under
the other provisions of this Credit Agreement or the Notes.

-79-



--------------------------------------------------------------------------------



 



     14.7. GOVERNING LAW. THIS AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401)). THE BORROWER AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 14.6. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
     14.8. Headings. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
     14.9. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.
     14.10. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in Section 14.12.
     14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE

-80-



--------------------------------------------------------------------------------



 



ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT
IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, the
Borrower hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Borrower (a) certifies that no representative, agent or
attorney of any Lender or any Agent has represented, expressly or otherwise,
that such Lender or such Agent would not, in the event of litigation, seek to
enforce the foregoing waivers and (b) acknowledges that each Agent and the
Lenders have been induced to enter into this Credit Agreement, the other Loan
Documents to which it is a party by, among other things, the waivers and
certifications contained herein.
     14.12. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by any of the Borrower or any of its Subsidiaries of
any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lender. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
     (a) without the written consent of the Borrower and each Lender directly
affected thereby:
     (i) reduce or forgive the principal amount of any Loans, or reduce the rate
of interest on the Notes or the amount of any Premium (other than interest
accruing pursuant to Section 4.6.2 following the effective date of any waiver by
the Required Lenders of the Default or Event of Default relating thereto);
     (ii) postpone or extend the Maturity Date or any other regularly scheduled
dates for payments of principal of, or interest on, the Loans or any Premiums or
other amounts payable to such Lender (it being understood that (A) a waiver of
the application of the default rate of interest pursuant to Section 4.6.2, and
(B) any vote to rescind any acceleration made pursuant to Section 11.1 of
amounts owing with respect to the Loans and other Obligations shall require only
the approval of the Required Lenders); and
     (iii) other than pursuant to a transaction permitted by the terms of this
Credit Agreement or the Pledge Agreement, release all or substantially all of
the Collateral or release all or substantially all of the Guarantors from their
guaranty obligations.

-81-



--------------------------------------------------------------------------------



 



     (b) without the written consent of all of the Lenders, amend or waive this
Section 14.12 or the definition of Required Lenders (it being understood that
the addition of one or more additional credit facilities, the allowance of the
credit extensions, interest and fees thereunder to share ratably or on a
subordinated basis with the Loans, interest and fees in the benefits of the Loan
Documents and the inclusion of the holders of such facilities in the
determination of Required Lenders shall require only the approval of the
Required Lenders); or
     (c) without the written consent of the Administrative Agent, amend or waive
Section 12, the amount or time of payment of the Administrative Agent’s fee
payable for the Administrative Agent’s account or any other provision applicable
to the Administrative Agent.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of any Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. No notice to or demand
upon the Borrower shall entitle the Borrower to other or further notice or
demand in similar or other circumstances.
     14.13. Severability. The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
15. USA PATRIOT ACT NOTICE.
     Each Lender and each Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or such Agent, as
applicable, to identify the Borrower in accordance with the Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-82-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement as a sealed instrument as of the date first set forth above.

            BORDERS GROUP, INC.
      By:   /s/ Edward W. Wilhelm       Name:   Edward W. Wilhelm       
Title:   Senior Vice President, Finance and Chief Financial Officer   

-83-



--------------------------------------------------------------------------------



 



         

              PERSHING SQUARE CREDIT PARTNERS LLC
 
       
 
  By:   PERSHING SQUARE CAPITAL
MANAGEMENT, L.P., its Managing
Member
 
       
 
  By:   PS MANAGEMENT GP, LLC, its
General Partner
 
       
 
  By:   /s/ William A. Ackman
 
     
 
 
      Name: William A. Ackman
 
      Title: Managing Member
 
            PSRH, INC.
 
       
 
  By:   PERSHING SQUARE CAPITAL MANAGEMENT, L.P., its Authorized Representative
 
       
 
  By:   PS MANAGEMENT GP, LLC, its General Partner
 
       
 
  By:   /s/ William A. Ackman
 
     
 
 
      Name: William A. Ackman
 
      Title: Managing Member

-84-



--------------------------------------------------------------------------------



 



            PERSHING SQUARE CAPITAL MANAGEMENT, L.P., as Administrative Agent
and as Collateral Agent
      By:   PS MANAGEMENT GP, LLC, its General Partner         By:   /s/ William
A. Ackman       Name:   William A. Ackman        Title:   Managing Member   

-85-



--------------------------------------------------------------------------------



 



         

     FOR PURPOSES OF Section 5 HEREOF:

              WALDEN BOOK COMPANY, INC.
 
       
 
  By:   /s/ Edward W. Wilhelm
 
       
 
      Name: Edward W. Wilhelm
 
      Title: Senior Vice President,
 
                Treasurer and Assistant Secretary
 
            BGP (UK) LIMITED
 
       
 
  By:   /s/ Edward W. Wilhelm
 
       
 
      Name: Edward W. Wilhelm
Title: Director
 
            BORDERS PROPERTIES, INC.     BORDERS ONLINE, INC.
 
       
 
  By:   /s/ Edward W. Wilhelm
 
       
 
      Name: Edward W. Wilhelm
 
      Title: Senior Vice President,
 
                Treasurer and Assistant Secretary
 
            BORDERS FULFILLMENT, INC.  
 
  By:   /s/ Edward W. Wilhelm
 
       
 
      Name: Edward W. Wilhelm
 
      Title: Senior Vice President,
 
                Finance and Chief Financial Officer
 
            BORDERS ONLINE, LLC
 
       
 
  By:   BORDERS, INC., its Sole Member
 
       
 
  By:   /s/ Edward W. Wilhelm
 
       
 
      Name: Edward W. Wilhelm
 
      Title: Senior Vice President,
          Treasurer and Assistant Secretary

-86-